Case 1:19-cv-06189-LDH-RML Document 23-4 Filed 11/17/20 Page 1 of 48 PageID #: 202




                    EXHIBIT C
Case 1:19-cv-06189-LDH-RML Document 23-4 Filed 11/17/20 Page 2 of 48 PageID #: 203



     BirdS Bird
     Amsterdam District Court Case number:
     675004 KG ZA19-1157 Session: 10 December
     2019 at 13:30 hrs.
                                                      CONCLUSION OF REPLY IN BRIEF CEDING



                                                      in terms of



                                                      Primark Netherlands B.V.

                                                      established and having its registered office in Amsterdam


                                                      defendant hereinafter referred to as "Primark"


                                                      litigator: M. Rieger-Jansen
                                                      lawyers: M. Rieger-Jansen and N.Q. Dorenbosch against



                                                      Airwair International Limited
                                                      established in Wellingborough, United Kingdom


                                                      claimant


                                                      hereinafter referred to as 'Airwair'.


                                                      lawyers: A.M.E. Verschuur and L. Bekke



     The defendant denies and contests all that has been stated by the plaintiff in the summons and productions, except
     to the extent that the following is explicitly acknowledged.




                                                                                                            1
Case 1:19-cv-06189-LDH-RML Document 23-4 Filed 11/17/20 Page 3 of 48 PageID #: 204



 Bird & Bird
     I.     INTRODUCTION

     1-     The present case concerns five shoes sold by Primark (collectively referred to as 'Primark Products'). On the
            basis of its registered trademarks as well as the copyright that Airwair allegedly holds in respect of the Dr. Martens
            shoes invoked here (hereinafter jointly the "Dr. Martens shoes") or on the basis of slavish imitation, Airwair
            Primark tries to prohibit the sale of these shoes.


     2-     What Airwair is actually aiming for in this procedure is to monopolize a popular style or trend as a whole and to
            prohibit Primark from following this trend despite the fact that the market is full of it. This is not what intellectual
            property rights or the doctrine of slavish imitation are intended for. It is a fundamental principle of intellectual
            property law and also of competition in general that style must remain free.


     3-     The shoes invoked by Airwair in these proceedings are the 1460 lace-up boot (the "1460"), the Jadon lace-up boot
            (the "Jadon") and a classic Chelsea boat called 2976 (the "2976"). Each and every one of them is a design that
            lacks originality. The 1460 is no different from a standard army boot or workman's shoe, platform soles - and also
            army boots with platform soles have been around for years - and the Chelsea boat was already a favourite of Queen
            Victoria in the 19th century.


     4-     Airwair is also fortunate that its products are currently in line with the "key trend" in women's fashion. All shops
            are currently full of army boots, both the standard flat version and the hip version with a "chunky" sole. The classic
            Chelsea boots are also currently making a comeback. Dr. Martens cannot be allowed to monopolize an entire style,
            especially now that her own shoes are derived from already existing models. Airwair is in fact illegally trying to
            prevent other operators - including Primark - from participating in a particular trend, of which the Dr. Martens
            brand is only a part, but which in no way belongs exclusively to Airwair.


     5-     As will be explained below, Primark considers that both the trade mark rights and the copyrights invoked by
            Airwair in these proceedings are invalid. With regard to copyright and the slavish imitation, it also applies that the
            summons in this respect is so short that Airwair has not even fulfilled its duty of attorney. For example, not a single
            one has been substantiated as to why Airwair would be the copyright owner.


            Even in the unlikely event that your Court does not fully follow Primark with regard to the validity of the rights
            of Airwair, Primark has in any case placed such doubts that the validity of these rights cannot be assumed in
            interlocutory proceedings. 1



 Rb The Hague 22 October 2015, ECLI:NL:RBDHA:20i5:i242i (XO).

 Bird & Bird
    7-     To reinforce the validity of these rights, Airwair apparently has the tactic of drowning Primark and your Court in
           material. She has submitted no less than nine hits of material. As will be explained below during the discussion of
           trademark law, almost all of this material is completely irrelevant. Moreover, it seems that Airwair only wanted to
           create volume, but no content. The material is full of double advertisements and articles, some of which can even
           be found twenty times in a row, in the same production or in different productions.



                                                                                                                   2
Case 1:19-cv-06189-LDH-RML Document 23-4 Filed 11/17/20 Page 4 of 48 PageID #: 205


       8-    Finally, Primark hiema will explain that - even in the event that your Court unexpectedly reaches the conclusion -
             Airwair's rights would be valid, at least not being infringed by Primark. The Primark Products simply fall within
             the same style as the Dr. Martens shoes, but have expressed that style in their own way, complementing it.

 II.        NO TRADE MARK INFRINGEMENT

                   II.i. The trade marks invoked by Airwair are invalid: lack of distinctive
                         character

       9-    Airwair invoked the following four brands in these proceedings:
             I.       Benelux shape mark with registration number 0588723, filed on 6 February 1996 and registered for
                       'Footwear, him parts and accessories not included in other classes' in class 25, as shown below, with the
                       description that 'The distinctive elements of the mark consist of the occurrence of grooves in the edge of a
                       shoe sole, including the edge of the strip between the upper leather and the shoe sole, which is of a darker
                       colour':



             II.      Benelux shape mark with registration number 0588725, filed on 6 February 1996 and registered for
                       'Footwear, their parts and accessories not included in other classes' in class 25, as shown below:
                       fC \




 Bird & Bird
             III.     Benelux shape mark with registration number 0588726, filed on 6 February 1996 and registered for
                        'Footwear, their parts and accessories not included in other classes' in class 25, as shown below:




             IV.      Benelux shape mark with registration number 0588727, filed on 6 February 1996 and registered for
                        'Footwear, their parts and accessories not included in other classes' in class 25, as shown below:




             These brands will be jointly referred to hereinafter as the 'Airwair Brands' and individually as 'Airwair Merk
             I', 'Airwair Merk II', 'Airwair Merk III' and 'Airwair Merk IV' respectively.

             Primark immediately notes that the filing date of these trademarks is important. Until 1 January 1996, the Benelux
             Office for Intellectual Property (hereinafter referred to as 'the BOIP') did not have a test on absolute grounds.
             Trademarks were entered in the register without prior verification of their content. The Airwair brands date 00k



                                                                                                                   3
Case 1:19-cv-06189-LDH-RML Document 23-4 Filed 11/17/20 Page 5 of 48 PageID #: 206


             from a period when the BOIP just started with such a key.

             When this test was introduced, the Common Comment of the Governments stated that the BOIP should only refuse
                                                            1234
             "manifestly unacceptable" deposits.                   It is therefore a question of a volatile cn light test, which guarantees that
             the registered trade marks meet the requirements to be imposed on them. It was not until 2003 that the BOIP was
             first revoked by the Court of Justice of the European Union ('ECJ') in respect of this too limited form of review,
             when it was decided that Directive 89/1043 did indeed result in "no minimum examination in the context of the
             application for registration"A Indeed, "the examination must be rigorous and exhaustive in order to prevent trade
             marks from being wrongly registered".5 Even more explicitly, the Post Office judgment states that Directive 89/104
             "opposes the practice of a trade mark registration authority in which only the registration of "manifestly
             inadmissible" trade marks is refused".5

             The Airwair Trademarks have never been tested against the correct standard and have been wrongly registered.
             This is further reinforced by the fact that the strict jurisprudence on shape marks,

 Bird & Bird
              which will be discussed in more detail below, did not develop until a number of years after the Airwair Brands'
              filing date.

     13-
              In the light of these facts, it is not possible to assume a presumption of validity in this case, and it is appropriate
              to carry out a voile review of validity, whereby the burden of proof with regard to the validity of the trade marks
              relied on by it must already lie with Airwair on the basis of some of the fact that the trade marks were not fully
              assessed at the time.

     14-
              In addition, Primark brought an invalidity action against all trademarks invoked by Airwair before the BOIP (see
              Production i). Primark is confident that the Airwair Trademarks will be annulled in these preliminary relief
              proceedings within a not inconsiderable period of time after the judgment has been handed down. Primark will
              then request your court to take this circumstance into account, as well as the expected outcome in proceedings on
              the merits.

                       II.1.1. No distinctive character from home
     ib- The Airwair Brands are all shape brands. This is indicated in the registration and is also apparent from the images of
              the bet mark included in the registration.

              Although the criteria for the distinctive character of shape marks are the same as for other types of marks, in
              applying those criteria it must be taken into account that the perception of the mark by the average consumer will
              not be the same in the case of a shape mark as in the case of a word mark or logo.6 78



 1
   Explanatory Memorandum to the Protocol on Amendments to the Uniform Benelux Law on Trademarks of 2 December 1992, p. 8.
 2 First Council Directive 89/104/EEC of 21 December 1988 to approximate the laws of the Member States relating to trade marks.
 t ECJ 6 May 2003, C-104/01 (Libertel/Benelux-Merkenbureaii), paragraph 59.
 Same thing.
 5
   ECJ February 12, 2004, C-363/99 (Post Office - Koninklijke KPN/Benelux-Merkenbureau), para. 1126.
 6
   For the sake of completeness, it should be noted that for Benelux trademarks - unlike Union trademarks - there is in any case no provision for a
 presumption of validity in infringement proceedings.
 7
   See, inter alia, ECJ 12 February 2004, C-218/01 (Henkel KGaA), paragraph 52; ECJ 7 October 2004, C-136/0-2 (Mag Instrument
 Inc./EUIPO), paragraph 30; ECJ 22 June 2006, C-25/05 (Storck/EUIPO), paragraph 26-27.
 7
   See, inter alia, ECJ 22 June 2006, C-25/05 (Storck/EUIPO), paragraph 25; ECJ 29 April 2004, C-473/01 & C-474/01 (Procter &
 Gamble), paragraph 33-35; CFI 27 June 2017, T-580/15 (Flamagas), paragraph 68.



                                                                                                                                         4
Case 1:19-cv-06189-LDH-RML Document 23-4 Filed 11/17/20 Page 6 of 48 PageID #: 207


    17' According to established case law, the distinctive character of a trademark must be examined on the basis of two
              factors.9 First of all, the goods and services for which registration or protection is requested must be examined.
              Secondly, the perception of the sign by the relevant public should be considered.

    1^-
          The Airwair Trademarks are registered in class 25 for footwear (including its parts and accessories); a product offered
              on a large scale to the general public. In the present case, it is therefore a question of the perception of the average
              consumer.

    t9- With regard to the perception by the relevant public, the Airwair Marks are inseparable from the appearance of the
              products themselves. In the case of Airwair Merk I, II and IV, it is about the appearance of a shoe sole, as with
              regard to Airwair Merk I also follows from the description. In the case of Airwair Brand II, the brand looks at the
              appearance of the entire shoe.




                                                                                                                     5
Case 1:19-cv-06189-LDH-RML Document 23-4 Filed 11/17/20 Page 7 of 48 PageID #: 208



 Bird          <5 Bird
                                                     2°-
                                                           The court has already ruled in a similar way with regard to the K-Swiss trademark depo
                                                     stripes on the side of a shoe:




            The Court of First Instance decided in this case that the fact that the trade mark application consists of a two-
            dimensional representation of the shape of a shoe with five parallel stripes or of the positioning of five stripes on
            the side of a shoe means that the trade mark coincides with the appearance of the product. 910


            In the same sense, the Court of The Hague ruled last year that Birkenstock's trademark filing shown below also
            coincides with the appearance of the goods with regard to the pattern on the sole of a shoe:11




      23' The question of whether the trademark can be distinguished from the product itself is crucial since, according to
            established case law, the average consumer is not accustomed to seeing signs which coincide with the product as
            an indication of origin. 111213 Such signs will only have distinctive character indicatively they may deviate from
            dc standard or gcbruikcn in the rclcvantc sector.'3

      24-
            In its writ of summons, Airwair has not shown that this would be the case and this is not apparent from the trade
            mark registrations either.

      25-
            Airwair Brand I consists of a simple pattern of grooves on the side of a sole according to the brand's description,
            with the edge of the strip between the upper leather and the sole of the shoe being darker in colour. In the same
            sense as the Court of The Hague already ruled on Birkenstock's pattern above,^ the overall impression evoked by
            this sign is banal and does not represent more than the sum of its components.




 9
    Judgment 13 June 2014, T-85/13 (K-Swiss), paragraphs 21 & 24.
 10
    Rb. Den Haag 14 raaart 2018, ECLI:NL:RBDHA:20l8:3074 [Footsie/Birkenstock), paragraphs 4.6-4.7.
 11
    ECJ 29 April 2004, C-473/01&C-474/01 (Procter & Gamble), paragraphs 36-37; ECJ 7 October 2004, C-136/02 (Mag Instrument
 Inc./EUIPO), paragraph 2.o. 30-31; ECJ 12 February 2004, C-218/01 (Henkel KGaA), paragraph 48-53; ECJ 22 June 2006, C-25/05
 (Storck/EUIPO), paragraph 27-28; ECJ 12 January 2006, C-173/04 (Deutsche Sisi-Werke GmbH&Co/EUIPO), paragraph 48-53. 31; CFI 16
 January 2014, T-434/12 (Margarete SteiffGmbH v EIB); CFI 15 June 2010, T-547/08 (X Technology Swiss GmbH v EIB), paragraph 1.o. 25
 as confirmed by the Court of Justice on 16 May 2011, C-429/10; Court of First Instance on 11 July 2013, T-208/12 (Think Schuhwerk
 GmbH/EUIPO), at paragraph 37 as confirmed by the Court of Justice on 11 September 2014, C-521/13; Court of First Instance on 13 June
 2014, T-85/13 (K-Swiss, Inc./EUIPO), at paragraphs 16-17.
 '3 Ditto.
 13
    Rb. The Hague 14 March 2018, ECLI:NL:RBDHA:20l8:3074 (Footsie/Birkenstock), paragraph 4.8.


                                                                                                                               6
Case 1:19-cv-06189-LDH-RML Document 23-4 Filed 11/17/20 Page 8 of 48 PageID #: 209



 BirdS Bird
      2f)
            - An uneven finish on the side of a sole has been around for years. For example, espadrille plaited soles have existed
                since the 14th century, so-called "stacked heels" have been made from different layers of leather, plastic or bolt
                since the 19th century, different colours have been applied to the side of the sneaker soles since the 1980s, the
                granular finish of a rubber crepe sole 00k is known as it has been for years, and the grooves of the bordeel creeper
                have been known since 1949 (Production 2). There are then 00k an infinite number of designs possible and
                Airwair Merk I is not so special or so different from the other possibilities that for the average consumer from
                home bet would be regarded as an indication of origin.'s The fact that the sole from Airwair Merk I would contain
                two colours does not make this any different.

      27-
             This applies in the same sense to Airwerk Merk IV. were it not for the fact that this trademark does not have a
                description and therefore it cannot be determined on the basis of the registration whether the trademark should be
                interpreted as grooves - as described by Airwair for Airwair Merk I - or as the simple stripes that are shown on
                the image in the registration.

      2®-
             Airwair Merk III shows the design of the insole of a shoe. This design is particularly relevant for technical reasons
                to ensure that a shoe has sufficient grip. The simple pattern of stripes and coves shown in Airwair Merk II is banal
                and does not allow the consumer to determine the origin of the shoe purely and simply on that basis. Geometric
                                                                141516
                patterns are common on the soles of shoes.               The Chambers of Appeal of EUIPO have already found on
                several occasions in similar cases that the design of a footwear sole does not possess distinctive character of its
                own accord. See, for example, the decisions of the Board of Appeal with regard to the following shoe soles:'7
      29- Finally, 00k of Airwair Brand II cannot be said to deviate so much from the industry standard that this brand can be
                seen as distinctive ab initio. Airwair Merk II simply shows a design of a lace boot. However, nothing about this




                boot on its own or in combination is significantly different from the norm. In a similar sense, the EUIPO Board of
                Appeal has already decided with regard to other shoes that they do not have any distinctive character by their very
                nature.17

                      For example, the Board of Appeal ruled as follows with regard to the Timberland boots:




 14
    Compare Rb. The Hague 14 March 2018, ECLI:NL:RBDHA:20l8:3074 (Footsie/Birkenstock), paragraph 4.8.
 15
    General Court 9 November 2016, T-579/14, at paragraph 133.
 '7 EUIPO Board of Appeal 27 June 2017, R 952/2014-4; EUIPO Board of Appeal 15 September 2008, R 714/2008-2.
 See for example EUIPO KvB 25 April 2017 {Timberland), R 1457/2016-1; EUIPO KvB 22 June 2017 (Sheri Industrial), R 1757/2016-2.



                                                                                                                            7
Case 1:19-cv-06189-LDH-RML Document 23-4 Filed 11/17/20 Page 9 of 48 PageID #: 210



 Bird & Bird
                   "When buying boots a consumer will not pay a particularly
                   high degree of attention to how many rows of stitching are
                   present, how the padding is used on the outer edge [...],
                   these will be a style choice on the part of the consumer. ”‘9

                   "[...] when considering the impression of the mark as a
                   whole, the combination is simply a stylish boot with a number of design elements, rather than a distinctive
                   badge of trade origin that can immediately enable the relevant consumer to tell the boot apart from similar
                   offerings. "18 19

      3°- Already on the basis of the above, it must be concluded that the Airwair Marks lack any distinctive character. In the
            above assessment, it is important to underline that a brand coinciding with the appearance of the product can only
            have distinctive character if, as mentioned above, it deviates significantly from the practices in the relevant sector.
            A simple derogation has been found by the Court of Justice to be almost insufficient. 20 There is no significant
            deviation at Airwair.

            1-
      3              This is also reinforced if one looks at the market at the time of the deposit of the brands fProductie ah The
            productions of Airwair itself indicate that stiff lace boots in the 90's of the last century were simply a well-known
            trend. For example, an article in Schoenvisie reads "Chanel does not send his models onto the catwalk in tempting
            black and red edges at the beginning of the nineties of the last century, with black army coffins underneath. Dolce
            & Gabbana combines lovely tulle with tough combatboots. This will make the coffin definitively commonplace."
            Also on overviews from the time all kinds of boots with sturdy soles are shown, like for example the page below
            from Production 6.J.II.2:




 18
    EUIPO RvB 25 April 2017, R1457/2016-1, paragraph 20.
 19
    Idem, r.o. 23.
 20
    ECJ 12 Febmari 2004, C-218/01 (Henkel KGaA), paragraph 49.



                                                                                                                  8
Case 1:19-cv-06189-LDH-RML Document 23-4 Filed 11/17/20 Page 10 of 48 PageID #: 211



  Bird & Bird
                 Especially in this market, the Airwair brands do not deviate significantly from the practices in the footwear sector.

         32-     If the Airwair Brands were filed now, they would never be accepted.21 This is also evidenced by the fact that the
                 Spanish trademark applications filed by Airwair earlier this year for the sole of its shoe (in accordance with Airwair
                 Merk III in these proceedings) were promptly responded to with an objection by the Spanish trademark office
                 fProduct 4). On the basis of the same legal framework that also applies in this case - namely the European Trade
                 Mark Directive - the Spanish Trade Mark Office has indicated that Airwair's trade marks are devoid of any
                 distinctive character and also consist of signs which may serve to indicate the quality or characteristics of the
                 goods.

         33-     Airwair itself also appears to have realised that the Spanish Trademark Office could not take a positive view of
                 trademark applications in the light of current European case law and apparently had so little confidence in the
                 validity of its filings that it withdrew the applications without further defence (fProduction s). It should also be
                 noted that this withdrawal took place one day after the letter of summons to Primark US. At the time of the letter
                 of summons and this writ of summons, Airwair was therefore already aware of the questionable validity of its
                 trade marks.

         34' The other three trademarks invoked by Airwair in these proceedings - in respect of the side of the sole and the design
                 of the shoe as a whole - have not even been attempted by Airwair to register in Spain (or, more recently, in another
                 European Member State) despite the fact that it does not yet have protection for them in Spain or as a Union
                 trademark. It therefore appears that it has even less confidence in its validity.

         35-     Summarising the above, it can be concluded that the Airwair Brands lack any distinctive character within the
                 meaning of Article 2.2a(i)(b) of the BTIP. The consumer will not regard the sole and also the design of the shoe
                 that Airwair is trying to protect with its trademarks - on its own and separately from any brand name affixed to it,
                 as well as from any use that may have been made of the trademarks - as an indication of origin, but purely as a
                 decorative design that cannot be dissociated from the shoes or soles themselves and does not, at least insufficiently,
                 deviate from the standard in the sector.

                         II.1.2.    No distinctive character due to use
         36-     Airwair did not claim in its writ of summons that the Airwair Trademarks had acquired distinctive character as a
                 result of integration. It merely claimed that the trade marks would be known. Should Airwair nevertheless wish to
                 make an appeal to integration, then it applies that it has not provided, or at least insufficiently, proof of this. The
                 bare assertion that the Airwair Brands would be known and thus have a stronger distinctive power is insufficient
                 in this respect. 23




  21
       Even if one were to take account of what was customary on the market at the time of the filing of the Airwair Brands in 1996.
  23
       See paragraph 34 of the summons.



                                                                                                                                       9
Case 1:19-cv-06189-LDH-RML Document 23-4 Filed 11/17/20 Page 11 of 48 PageID #: 212



  Bird Bird
      37-      With regard to the alleged reputation of the Airwair Brands, Airwair submitted in Production 6 a complete
               'encyclopedic' full of material. Airwair is clearly trying to impress with quantity now that it is apparently unable
               to do so with quality. These documents do not in any way show that the Airwair trademarks at issue - the shape
               and specific characteristics of the shoe and sole and thus the word mark DR. MARTENS - have acquired
               distinctiveness through use.

      38-      It should not be up to Primark or your Court to guess where in the nine folders of Airwair there would be evidence
               of the use, reputation or distinctiveness of the trademarks invoked by Airwair. Certainly not when Airwair submits
               the same articles up to 20 times in order to create volume, sometimes in the same production one after the other,
               sometimes in other productions. 2** Because of this one gets when looking at Production 6 again and again a deja-
               vu feeling with regard to the specific articles, but one becomes little wiser about the familiarity or distinctiveness
               of the Airwair Brands invoked here.


      39-      The vast majority of the material submitted by Airwair as Production 6 does not even show the specific
               characteristics of the shoe and sole from the Airwair brands. For example, the material only mentions the word
               mark DR. MARTENS, is of such poor quality that the characteristics of the shoes shown are not visible at all,
               shows all kinds of other shoes that are completely irrelevant for the current procedure, such as heels or sandals, or
               only shows accessories of the brand Dr. Martens. See examples below, both of which are repeated in Airwair's
               material, including Production 6.J.I.4 and 6.J.II.5 respectively:

                                 TK




     4°- Airwair has not demonstrated through its productions that the average consumer at the time of filing of the Airwair
              Trademarks in 1996 was designing the shoe itself or even only the side or bottom of the sole - without mentioning
              the word mark DR. MARKETS or AIRWAIR -


  ^ See for example the article "Dr. Martens comes to Holland with clothes" that has been included at least 25 times in Airwair's Production
    6.J.II.2.




                                                                                                                                         10
Case 1:19-cv-06189-LDH-RML Document 23-4 Filed 11/17/20 Page 12 of 48 PageID #: 213



  Bird & Bird
               ...as an indication of origin. This is further reinforced by the fact that Airwair already marketed several models
               which to a greater or lesser extent, or not at all, contain the elements of the Airwair brands. This use also prevents
               the public from interpreting the combination of elements as a trademark. With regard to Airwair Merk III, it can
               also be noted that it is located under the shoe and will therefore hardly be visible in normal use.

               It should be
       4                            noted that the mere evidence that a sign is being used is not sufficient to demonstrate integration;
               it concerns the use as a trademark, as a result of which the consumer has come to recognise it as an indication of
               origin.

               22
       4         -From              Airwair's material, Primark also seems to indicate that Dr. Martens' products have only been on
               the market in the Netherlands since 1993 and in Belgium since 1994. An own shop of Dr. Martens only followed
               long after the registration of the trademarks, namely in the Netherlands in 2014 and in Belgium in 2015.2r> This
               makes it all the more unlikely that the Airwair Trademarks would have been established in such a short period of
               time from 1993/1994 up to and including February 1996. Primark emphasises that the trademarks are registered
               for "footwear" in general and that the assessment of integration is therefore about the perception of the general
               public. 26

       43' Finally, it should be noted that according to established case law, the integration of a Benelux Trademark must be
               proven in respect of the entire Benelux territory. 2? Although Airwair states in its production overview that in
               Production 6.J.I.1 it submitted press publications from the Benelux for the period 1993-1997, there is not a single
               indication in the material itself that this would affect Luxembourg as well as Belgium.

                         II.1.3.   Loss of distinctive character as a result of negligence or fault on the part of the
                                   proprietor of the trade mark
       44-     Even if your Court should unexpectedly come to the conclusion that the Airwair Trademarks would have
               distinctive character at the time of their filing, the Trademarks have now become a "name" customary in the trade
               for shoes within the meaning of Article 2.27 of the BTIP.

       45-     As can be seen from the judgment of the Supreme Court in Bach flower Remedies v Healing Herbs,28 with
               reference to the Levi Strauss v Casucci judgment of the ECJ,2 this provision is not limited to word marks despite the
               term 'designation'.

       46-     As will be discussed in detail below in the chapter on slavish imitation, the examples of shoes with a similar design
               and similar soles are currently plentiful.

  Bird & Bird
               The fact that the Airwair trademarks are (or have become) customary is also due to the negligence of the trademark
               owner. The availability of all these similar models does not indicate that Airwair has consistently acted on the


  22
    s See screenshot of <thedenimdaily.com> in Production 6.J.II.13 with respect to the Netherlands and first article in Production 6.J.III.9 with
     respect to Belgium.
  26
     EUIPO RvB 25 April 2017, R 1457/2016-1, paragraph 13; Rb. The Hague 22 May 2019, ECLI:NL:RBDHA:20ig:5i89 {Diesel/Galvin
     Klein), paragraph 4.4.
  22
     ECJ 7 September 2006, NJ 2007/238 (Europolis).
  28
     HR20 January 2012, ECLIL:NL:HR:2012:BU7244, paragraph 4.4.1.
  29
     ECJ EC 27 April 2006, ECLI:EU:C:2006:264.



                                                                                                                                           11
Case 1:19-cv-06189-LDH-RML Document 23-4 Filed 11/17/20 Page 13 of 48 PageID #: 214


                            Benelux market since its filing and has not demonstrated this either.

                                     II.2.               The trade marks invoked by Airwair are invalid: permanently excluded from the protection of
                                                         trade marks.

           47-              Pursuant to Article 2.2a (i) (e) (iii), a trademark is invalid if it consists exclusively of a shape that, or other
                            characteristic that, gives an essential value to the goods. This is the case with the Airwair Brands.

           48-              Shoes are pre-eminently a product that is bought because they are designed to be beautiful. As the Court of The
                            Hague already considered in the Louboutin case, the appearance of the shoe always plays an important role in the
                            purchase decision.3°

           49-              The shoes of Dr. Martens are also sold mainly because of their aesthetically attractive shape. This is shown, for
                            example, by the reviews of the Dr. Martens JADON boots on the Dr. Martens website; each and every one of them
                            indicates that they think the shoes are so beautiful:
                            fi drmaftens.com/iv/en/p/l 5255001




  Nadia
  "ivedt-n r*f arSe:l prg

                                                                                       Ze oeweidnj! Stand super nice and can always wait niel to do them to le Wan good jellyfish / tert and a mooia Wcur Salt now wima!

                                                                                   -   Heh size 37, I normally proVed normally times 37.5/38. fdoes I them very long inJopen, heb ze mi zek" 4 'yveks but dcen in veei run off and loe
                                                                                       still very at my hiei IXis long and painful walk in, but then hebjeooksvs'wafi SctioenzelTis also fedel^heavy at the bean but that gaalvi'ennen




                                                                                   mouse


                                                                                   - Packing beautiful
                                                                                   — Auwi




                                                                                   tsabelLii


                                                                                       beautiful, grool cave,
                                                                                   -   64 ro4vt4H 6 tivtt) 04 omeen                                      Mtokoo c"n <M o" screen "t steodj unos
                                                                                       scribe




                                                                                   Lauranne


                                                                                       They walk so well and fit on altes 1
                                                                                   — At least 3 weeks should pass but absolutely whence




                                                                                   NlM


                                                                                         -Fashion! 15 real moors and they're easily mgeiopen




  3° See also Rb. The Hague l April 2015, ECLI:NL:RBDHA:20l5:373l (Louboutin/Van Haren), paragraph 4.25.




                                                                                                                                                                                                                              12
Case 1:19-cv-06189-LDH-RML Document 23-4 Filed 11/17/20 Page 14 of 48 PageID #: 215



  Bird & Bird
         50.
                Also with regard to the 1460, the main reason for purchase is that buyers like the shoe:
                                                                  Beautiful!
                                                           :"* -* -"j 5*c"<




                *A♦T          *5jb*l
                                                                              red<!"J kwaite<t /*■> 9t




                                                           wg TIO& WA'RFERCBC^L eta vg Nopan s*'i?!"-




                                         *♦**          U


                                                           "/oo" st"'/>0" scToen Lakksr warm fro watarflicht er e"o he*.' mooifr idiocn om mta gazar le v/tvden



          1-
    5              Airwair Merk II - which relates to the design of the Dr. Martens shoe as a whole and has been invoked by
          Airwair both with regard to Primark's flat lace boots and with regard to the lace boots with platform sole - therefore
          consists exclusively of a shape that consumers are looking for because of its beautiful appearance.23




    232- The other Airwair brands also serve an essential aesthetic purpose. For example, Airwair's own article "We're going
          to be a bit tough this winter" (see Production 6.J.II.2) shows that consumers are looking for a rugged look: "The
          clumsy, the more beautiful", with a specific search for "Rugged leathers, striking last shapes with tough noses,
          coarse decorative stitching, heavy-profile non-slip soles and long laces.". Airwair Merk I, III and IV also consist
          solely of forms that consumers may be looking for from an aesthetic point of view. On top of that, Airwair Merk
          III can be sure that the


                                                                                                                                                                  13
Case 1:19-cv-06189-LDH-RML Document 23-4 Filed 11/17/20 Page 15 of 48 PageID #: 216



  Bird & Bird
               profile is necessary to obtain a technical result. If that mark is not already excluded from the protection under
               Article 2.2.a(i)(e)(iii) of the trade mark law, it is necessary that at least the first paragraph of Article 2.2.a(i)(ii)(31)
               of the
                        same Article be interpreted in such a way that it does not affect the rights of the proprietor or the proprietor
               of the goods.

      53-      The forms that Airwair tries to protect with the beer invoked trademarks therefore serve an essential aesthetic
               (and/or technical) interest. For the monopolization of such forms, the right - potentially infinite - conferred by a
               trademark is never intended. Such forms are therefore excluded from trade mark protection for good reason. 32

      54-      It should be noted here that a shape which is necessary to obtain a technical result or gives essential value to the
               goods can never constitute a valid trade mark, even if it would have acquired distinctive character through
               incorporation. This follows from established case law of the Court of Justice.33

                    II.3.          The trademarks invoked by Airwair are invalid: no sign within the meaning
                           of Article 2.1 BTIP


      55-      In particular with regard to Airwair Merk I and IV, it is completely unclear what Airwair intends to protect with
               this. As decided in the Sz'ecfcman judgment of the Court of Justice34 and in the meantime also in Article 2.1(b)
               of the BYTE, a trademark must be displayed in the register in a way that enables the competent authorities and
               the public to clearly and accurately identify the subject of the protection granted to its proprietor.

      56. With regard to the Airwair Trademarks I and IV, based on the images in the trademark registrations, it is completely
               unclear what Airwair intends to protect with this:




      57' in the subpoena Airwair talks about grooves, but this is not reflected in the registration. The image rather shows a
               kind of interrupted stripes on the side of the sole.

      58- The description that was added to Airwair Merk I does not change this, as follows from the ECJ Dyson.35 In that
               case there was a trademark application for a transparent collection bin for vacuum cleaners and also in that case
               the images included in the deposit did not make it clear exactly which transparent collection bin Dyson wanted to
               claim. Dyson had also added a general description to its trademark: "[the] trademark consists of a transparent
               container or


  For the sake of completeness, Primark notes that in this respect it is not relevant whether this technical effect can also be achieved by other
  means, see ECJ 18 June 2002, C-299/99 (Philips/Remington) and ECJ 14 September 2010, C-516/10 (I,ego Juris/EUIPO).
  32 ECJ 18 June 2002, C-299/99 {Philips/Remington), paragraph 78.
  33 ECJ 20 September 2007, C-371/06 (Benetton/G-Star); ECJ 18 June 2002, C-299/99 (Philips/Remington), at paragraph 75.
  34  ECJ 12 December 2002, C-273/00 (Sieckman).
  35  ECJ 25 January 2007, C-321/03 (Dyson).

  Bird & Bird
               collection chamber forming part of the outside of a vacuum cleaner, as shown in the diagram'. The ECJ rejected



                                                                                                                                             14
Case 1:19-cv-06189-LDH-RML Document 23-4 Filed 11/17/20 Page 16 of 48 PageID #: 217


              the entire application because there was no specific sign here, but Dyson tried to claim the concept of a transparent
              dustbin.

       59- Also in the case of Airwair I, Airwair indicates with the description in the trademark that it is trying to claim protection
              for the abstract concept of "preventing grooves in the edge of a shoe sole". This is not further specified by the
              image in the registration, as there are no grooves visible on it at all. The protection of such an abstract concept is
              not possible in trademark law since - to use the words of the ECJ - "an unjustified competitive advantage" would
              be obtained.36 From this perspective too, Airwair Trademarks I and IV are therefore not valid.

                       II.4.          No brand infringement
       6°- In view of the non-negligible chance that Airwair's shape marks in proceedings on the merits, or before that, will be
              declared null and void in the invalidity actions brought by Primark before the BOIP, Airwair's trademark claims
              must already be rejected on that ground. However, even if the Airwair Marks were to be considered valid, there
              would be no infringement by Primark, as will be explained below.

                          II.4.1.     No use as a brand
              First,
       6                       Primark does not use the allegedly infringing signs as a trademark, but only to decorate its products. They
              will not be construed as distinguishing marks.

       62-    Airwair claims, with reference to the Arsenal/Reed judgment, that there is use as a trade mark because the signs
              are used in the course of a commercial activity and not in the private sphere? It is indeed true that Primark is a
              commercial party marketing shoes, but this does not make the use of the disputed aesthetic features into brand
              use. As also follows from Arsenal/Reed, the trade mark proprietor cannot oppose the use of a sign if this is contrary
              to the functions of the trade mark, for example if it is used for purely descriptive purposes or, as here, for purely
              decorative purposes.38

       63-    in the CeZme judgment, the ECJ specified that the essential functions of the trade mark are jeopardised only if a
              sign is used by a third party for its goods in such a way that consumers can perceive it as an indication of the origin
              of the goods or services in question39 .

       6-4-that's              not the case here. No consumer would think that he or she was using the form of the
              the shoes that Primark markets, or even only on the basis of their sole, can say something about the origin of those
              shoes. This is not changed by the - otherwise incorrect -

  36 Idem, r.o. 34.
  37 Zic subpoena, paragraphs 24 to 25.
  3B ECJ 12 November 2002, C-206/01, (Arsenal/Reed), paragraph 54.
  39
     ECJ, r.o. 27.

  Bird & Bird
              Airwair's statement in paragraph 48 of its subpoena that Primark would make consistent use of the Airwair Brands.
              Airwair directly contradicts itself in paragraph 61 of the summons, stating that Primark does not always use the
              disputed design elements. Even if the design elements were to be used consistently, this does not mean that they
              would be perceived by consumers as indications of origin, which is required for use as a trademark.

                          11.4.2. The use of a sign that has no distinctive character cannot be prohibited (Article 2.23
                                       of the BTIP).


                                                                                                                          15
Case 1:19-cv-06189-LDH-RML Document 23-4 Filed 11/17/20 Page 17 of 48 PageID #: 218


        65-     in line with the above, the provision of Article 2.23(1)(b) of the BIE is 00k. According to that article, a trade mark
                does not confer on its proprietor the right to prohibit a third party from using, in the course of trade, signs or
                indications which do not have distinctive character.

        66-     Certainly if one looks at the current market, it cannot be said that the allegedly infringing signs that Primark would
                have used have any distinctive character. This is a completely general lace-up shoe, an undersole with some stripes
                on the relief and in four of the five products in question some stars in the middle, and grooves on the side of a
                sole. The average consumer will never feel, when seeing one of these Primark shoes, that it is a sign that would
                allow them to see the origin of these products.

                       11.4.3. No similarity between Primark's brands and products
                67■Ook if your court should assume that the Airwair Brands are valid,
                that there is also use as a trademark and that the signs used by Primark are distinctive, there can be no question of
                infringement. Indeed, there is no similarity between the Airwair Brands and Primark's shoes.

                If the factors discussed above do not already lead to the invalidity of the invoked trademarks - as Primark primarily
                advocates - then what has been explained above will in any case have consequences for the scope of protection of
                these trademarks. This means that the scope of protection of the Airwair Brands should be interpreted in a very
                limited way. It is therefore impossible for Primark products to fall within the scope of this protection.

        69- According to established case law, similarity between a trademark and an allegedly infringing sign must be assessed
                on the basis of the overall impression that the signs make on the average consumer.^024

           Bird Bird
              7°- In paragraph 21 of its summons, Airwair has included a table to compare the allegedly infringing products of
                     Primark with the trademarks invoked in respect of each of these products. However, both the products of
                     Primark and 00k the Airwair Brands are hardly to be seen. A close comparison of the Airwair Brands and
                     Primark products quickly reveals that there is no resemblance.




  24
       ECJ 11 November 1997, C-251/95 (Puma/Sabel).



                                                                                                                      16
Case 1:19-cv-06189-LDH-RML Document 23-4 Filed 11/17/20 Page 18 of 48 PageID #: 219


  Primark veterinarians*1




             71-
                   In the images above it is immediately noticeable that Primark's lace boots (hereafter: the "Primark lace boots")
                       have a prominent zipper in the middle of the shoe, which is not reflected in Airwair Merk II. On the other
                       hand, the Primark shoe lacks the striking stitching on the rim. 25

       Bird & Bird
                       between the (artificial) leather and the sole as shown in the depot, the Primark shoe has much coarser grooves
                       on the side of the sole than in the depot, the Primark shoe contains a separate heel piece that consists of a
                       different piece of material than the rest of the shaft and the back straps, It has double stitching along the
                       lacing holes and double stitching at the connection of the shaft to the nose instead of the striking and further
                       apart triple stitching in Airwair Brand II, the Primark shoe, unlike the depot, has no turned over stitching at
                       the top of the shaft and no visible seam between the nose and the tongue of the shoe. The entire shape of the
                       shoe is also different, as the Primark lace-up boot has a much sharper, elongated nose than the Airwair brand


      25
           For the sake of convenience, Primark will treat the comparison between the brands used and the lace boot at once with regard to the
           black, white and dark red versions.



                                                                                                                                         17
Case 1:19-cv-06189-LDH-RML Document 23-4 Filed 11/17/20 Page 19 of 48 PageID #: 220


                 and a much shorter, technically motivated heel loop.

       72- The
                 application of some stitching to the shoe is simply required for technical reasons to assemble the shoe.
                 Therefore, Airwair cannot derive any protection from this. Especially in this respect, Primark's stitching
                 differs considerably from Airwair Brand II.


       73' The overall picture that emerges from Airwair Merk II on the one hand and the Primark lace-ups on the other
                 hand is therefore completely different. The Primark shoe creates an overall picture of a much sharper, less
                 clumsy shoe that does not have the Airwair Brand II's distinctive large heel loop and striking stitching around
                 the sole, and also features a strikingly different stitching and a zipper at the top.




       74-       Also Airwair Merk III and the Primark veterinarians don't match at all in terms of overall impression. The
                 crosses or arrows in the middle of the Primark sole give a completely different picture, and the different back
                 and front of the bei's sole also influence the different overall picture.


       75-       It should also be borne in mind that the sole tread pattern is designed primarily, if not exclusively, to achieve
                 a technical effect, i.e. grip on the sole.




                                                                                                                  18
Case 1:19-cv-06189-LDH-RML Document 23-4 Filed 11/17/20 Page 20 of 48 PageID #: 221



     Bird & Bird
             subsurface. If this does not deprive Airwair Merk III of its validity, this will have a strong influence on the
             scope of protection. It should also be noted that the blocks on the outside of the sole are technically defined.
             An inlet on the inside of these blocks and a recess between these blocks provides more grip than a single flat
             or blocks without inlets.


  Airwair
  Mcrk IV




      76-   With regard to Airwair Merk IV, it should first of all be noted that it is completely unclear what Airwair intends
             to protect with this. The image in the trademark registration seems to have interrupted horizontal stripes. The
             fact that these are grooves does not follow from the trademark registration. It is not acceptable for the trademark
             owner to artificially increase the scope of protection of his trademark by filing an unclear image. In contrast, if
             uncertainty arises as a result of the method of registration, this must be explained to the detriment of the
             trademark owner. In the present case this means that the trademark owner has missed her chance to claim
             successful grooves and she has never received protection for them.

      77' But even if one stresses that these are grooves, it is noted that the grooves of the Primark shoe are much coarser
             than the fine, dense stripes of Airwair Brand IV and that the shape of the sole of the Primark shoe is rounded
             rather than the straight finish in the trademark registration. In view of the objections concerning the
             distinctiveness of this trademark as well as the lack of clarity of the application, as explained above, this
             trademark can only have a very limited scope of protection if valid. The uncertainty caused by the vague image
             in the depot cannot lead to the protection of all conceivable forms of grooves in the side of a sole.

      78* As a result of the above illustration of the allegedly infringing sole, Primark once again asks you whether the
             average consumer - solely on the basis of this sole, without any other aspect of the shoe - would think that he
             would be able to deduce the origin of this shoe from it. That's what Airwair is trying to protect with Airwair
             Brand IV.




                                                                                                               19
Case 1:19-cv-06189-LDH-RML Document 23-4 Filed 11/17/20 Page 21 of 48 PageID #: 222



       Bird & Bird
  Primark Chelsea boat




         79-   The limited scope of protection should also be emphasised with regard to Airwair Merk I. Comparing the
                  above images, it is noticeable that the sole of the Chelsea boat marketed by Primark (the 'Primark
                  Chelsea boat') has completely different coves. The coves in the Primark shoe are smaller, closer
                  together and present in greater numbers. It is also immediately noticeable that the Primark sole is fitted
                  with a brag42 that runs straight down. This wakes up the indrak that the sole has a standard heel instead
                  of a diagonal inlet and gives the sole a completely different total inlay than Airwair Merk I and IV.




                  Also between Airwair Merk III and the sole of the Primark Chelsea boat there is no agreement. The
                  inlets in the cubes on the outside of the sole are not on the inside, but on the side of the shoe. This is a
                  very technical element, now that it determines what the grip of the shoe is based on - it is distributed
                  over the outer edge of the shoe as with the Primark boot or more centred in the middle as with Airwair
                  Merk III.


        A bridge refers to the raised part between the heel and forefoot of a shoe.

       Bird & Bird
                   In addition, like the Airwair Merk III, the Primark sole does not have thin stripes in the middle of the
                   sole, but thick bands with three thin grooves in them. In addition, Primark's sole has a completely



                                                                                                                   20
Case 1:19-cv-06189-LDH-RML Document 23-4 Filed 11/17/20 Page 22 of 48 PageID #: 223


                    different back and front, with thin grooves and, finally, the profile on the front part of the shoe is not
                    angled but straight on the shoe. All this gives a very different overall impression.

           81-
                 Here, too, Primark would like to ask you to look again at the image of the Primark sole and to consider
                    whether the average consumer would really think - solely on the basis of this sole - that they would be
                 able to determine the origin of the shoe.
  Primark lace-up boot with platform sole




        Bird & Bird
           ®2- When comparing Airwair Merk II and the elevated Primark boot (hereinafter referred to as the "Primark
                    boot with platform sole"), it is immediately noticeable that the Primark shoe is fitted with a completely
                    different sole. The sole is at least three times as thick as the one in the trademark registration, has a




                                                                                                                   21
Case 1:19-cv-06189-LDH-RML Document 23-4 Filed 11/17/20 Page 23 of 48 PageID #: 224


                  traditional straight (block) heel instead of a diagonal recess in the sole, contains several layers of grooves
                  instead of continuous stripes that can be seen in Airwair Merk II, and has more and differently shaped
                  inlets at the bottom of the sole. This element alone creates a complementary and different overall
                  impression. The rest of the shoe also contributes to this. For example, the Primark boot has a zipper, an
                  upright nose, a Heine instead of an oversized heel loop, no triple stitching at the transition between the
                  shaft and the nose and unobtrusive stitching in the side of the sole's connection to bet (artificial) leather
                  instead of bet's characteristic stitching on top of the rim between the shoe and the sole as in Airwair
                  Merk II.
    Airwair
    Brand IV



    Primark
    oduct




                           iPBUff
           Also the equation between Airwair Brand IV and the sole of the Primark boot with platform sole runs
                  directly affects the deviant dimensions. As noted above, the Primark sole also contains several different
                  layers of grooves,43 more and differently shaped inlets at the bottom and no diagonal recess in the sole,
                  but a standard (block) heel.

                  Interim conclusion in accordance with Article 2.20(2)(a) of the BTIP
                  As described above, there is no similarity between the trade marks invoked and the signs used by
                  Primark, let alone that they are identical signs as claimed by Airwair. Airwair's reliance on Article
                  2.20(2)(a) of the BTIP should therefore be rejected.

           ®5 Airwairs reference to ECJ Arthur et Felicie in no way detracts from this. In this judgment it was precisely
                  stipulated that the criterion of equality between sign and trademark must be interpreted strictly.44 A
                  sign is only equal to a trademark if it "without alteration or addition depicts all the components of the
                                                                                                           262728
                  trademark"A5 Moreover, it cannot be stated in the present case that




      26 Primark repeats that also in comparison with the Primark lace-ups with platform sole, it is not possible to deduce from the
         registration of Airwair Merk IV what this actually protects. The image in the record shows only interrupted, horizontal stripes. It
         is not clear on the basis of the registration that these would be grooves.
      « ECJ 20 March 2003, C-291/00 {Arthur et Felicie), paragraph 50.
      28 Idem, r.o. 51.




                                                                                                                                         22
Case 1:19-cv-06189-LDH-RML Document 23-4 Filed 11/17/20 Page 24 of 48 PageID #: 225



      Bird & Bird
                 the differences between Primark products and the Airwair brands explained above are so insignificant
                 that they can escape the attention of the average consumer.

                        II.4.4.     No likelihood of confusion - no infringement under Article 2.20(2)(b) of the
                                    BTIP

                 The lack of similarity between the signs and the marks should also lead to a rejection of Airwair's
                 reliance on Article 2.20(2)(b) of the BTIP.

                 The invoices listed above within the framework of validity will - 00k if the brands are deemed to be
                 valid - have consequences for the distinctive character of the Airwair Brands. As explained above, the
                 Airwair brands lack any distinctive character. If, however, it were to be assumed that the trade marks
                 were still valid, only a very weak degree of distinctiveness could be attributed to them. It follows from
                 the case law of the Court of Justice that the likelihood of confusion, as well as the risk of the relevant
                 public associating another sign with the trade mark, decreases as the distinctive character diminishes A6
                 This has both an effect on the lack of infringement under Article 2.20(2)(b) of the BTIP, which is
                 discussed in this section, and on the lack of infringement under Article 2.20(2)(c) of the BTIP, as will
                 be discussed below.

                 It should also be kept in mind that with her Airwair Trademarks, the claimant will never be able to obtain
                 protection for the general concept of a lace-up shoe with a coarse sole, or the concept of grooves on the
                 side of a sole. Such an abstract concept is not a sign within the meaning of Article 2.1 BTIP.47
                 According to the ECJ in the Dyson case, it must be avoided that general concepts are accepted as a trade
                 mark in order to prevent the trade mark right from being misused in order to gain an unjustified
                 competitive advantage.4"

                 In this light - especially with shape marks such as the one at issue here - it is also necessary to ensure
                 that the "imperfect image of remembrance", as advocated by Airwair, is not freely applied. If Airwair
                 were to be allowed to extend the scope of protection of its trademarks in this way - even though it must
                 be interpreted in a limited way - this would quickly lead to a party being able to monopolise a complete
                 concept or style. Airwair does not look at the specific registration of its trademarks, but tries to derive
                 from this the idea that the consumer will only get hung up on the fact that this is a lace boot with a coarse
                 sole and that, as a result, anything that reminds one of a coarse lace boot would be similar and could
                 cause confusion. This is already apparent from the fact that Airwair tries to "catch" several Primark
                 boots that are quite different from each other under the same trademark right. However, trademark law
                 does not lend itself to such a broad interpretation.29

      Bird Bird     5

        9°- Considering the global assessment required by the ECJ, there can be no likelihood of confusion in this case.
                 The signs and marks are not similar, the scope of protection of the marks relied on is limited and their


     296 ECJ          29 September 1998, C-39/97, at paragraph 29 (Canon/Cannon); ECJ 18 June 2009, C-487/07, at paragraph 44 (L'Oreal).
     47 ECJ 25 January 2007, C-321/03 (Dyson), paragraph 29.
     -i8 Idem, r.o. 34.



                                                                                                                               23
Case 1:19-cv-06189-LDH-RML Document 23-4 Filed 11/17/20 Page 25 of 48 PageID #: 226


              distinctive character low, and the average consumer is not accustomed to seeing marks such as those of
              Airwair iiberhaupt as an indication of origin. If the consumer is not aware of the word mark DR.
              MARTENS would have an idea about the origin of Airwair's shoes, then it is obvious that this is due to
              the characteristic, contrasting yellow colour of bet stitching on top of the sole and the black-yellow
              AIRWAIR branding on the exaggeratedly large fabric heel loop that is applied to the shoes of the bet
              brand. These elements are not protected by the trade marks invoked by the beer and are not reflected in
              Primark products either. Moreover, Primark products are only sold in its own shops and the similarity
              of the goods cannot be attributed much weight, as this will always be the case with moulded marks.

              Even
        9                  if the average consumer would think of Airwair when looking at the signs allegedly used by
              Primark - i.e. the individual parts which Airwair considers to be in breach of the Airwair Trade Marks -
              which Primark contests, it is not sufficient for it to be assumed that there is a likelihood of confusion.
              This requires that the relevant public considers that Primark shoes originate from the same or an
              economically related company. That's never gonna be the case with beer.

                     II.4.5.   Reputation of the trade marks invoked by Airwair not
                               demonstrated
        92-   In addition, there is no question of infringement under Article 2.20, paragraph 2(c) of the BTIP. First of
              all, Airwair failed to demonstrate the required awareness of the Airwair Brands. Airwair merely stated,
              but did not in any way renounce, that the market share, the intensity, geographical scope and duration of
              use, and the investments made by Airwair to publicise the brands in the Benelux would have given rise
              to a reputation for the brands. To substantiate this, it only refers - without further explanation - to
              Production 6.

        93-   However, it is not up to the defendant or your Court to search the many hundreds of pages - which
              include Production 6, nine of the nine folders submitted by Airwair - for evidence to substantiate a claim
              made by the plaintiff. Airwair has therefore failed to fulfil its obligations in this respect.

        94-   As explained above, many of the productions show only the word mark DR. MARDS, other shoes are
              shown, or the shoes are printed out unclearly.

        95-   Airwair also refers to a number of famous carriers of the Dr. Martens products. The fact that these
              persons are known does not mean that the Airwair Brands would also be known automatically.

     Bird & Bird
       96-    Primark emphasizes that this is not about the reputation of the word mark DR. MARKETS. Whether or
              not Dr. Martens is a well-known shoe brand is not in dispute. The question here is whether the specific
              trademarks invoked in these proceedings for interim relief - i.e. the specific shape of the side of the sole,
              the bottom of the sole and the appearance of the whole shoe - are known to the general public. Airwair
              did not provide any, or at least insufficient, evidence of this.

                     II.4.6.   Undue advantage/violation of the distinguishing feature
                               ability or reputation of the Airwair brands have not been demonstrated
       97-    In its writ of summons, Airwair has failed to demonstrate in any way that the average consumer will



                                                                                                                24
Case 1:19-cv-06189-LDH-RML Document 23-4 Filed 11/17/20 Page 26 of 48 PageID #: 227


                 establish a link between Primark products and the Airwair Brands. It merely stated that, given the
                 similarity between the signs and the marks, a link is evident. However, this is not enough and Airwair
                 has failed to fulfil 00k's obligations in this regard. It is settled case-law, however, that the assumption
                 of a link does not depend solely on the similarity of the signs at issue.w The existence of a link must be
                 assessed globally in the light of all the relevant circumstances of the specific case.

           98-   Airwair has also argued that Primark's use of the signs affects the distinctive character and/or reputation
                 of the Airwair Marks. Without this condition, the Court of Justice held that a situation could arise in
                 which economic operators appropriate certain signs to the detriment of healthy competition.s2 Airwair
                 has not demonstrated, or even made plausible, any such change. The applicant merely claims that there
                 is a risk of harm, as claimed by Airwair.

           99-   Even if it were to be assumed that a link is made between the signs used by Primark and the Airwair
                 Trademarks, this alone would not be sufficient to give rise to an unjustified advantage. 54 The
                 substantiation that Airwair attempts to provide in section 42 of the summons also does not apply. First
                 of all, it is noticeable that Airwair's argumentation is completely separate from the Airwair Brands.
                 Airwair suddenly talks about the "elements characteristic of the Dr. Martens shoes" without indicating
                 what is meant by this. If there is one thing that characterizes the Dr. Martens shoes, it is the contrasting,
                 yellow colour of the stitching on top of the edge of the sole and the exaggeratedly large, fabric, black-
                 yellow heel loop with the

         ECJ 27 November 2008, C-252/07 {Intel), paragraph 45.
     5° Idem, r.o. 41.
        1
     5 HvJ EU 14 november 2013, C-383/12, r.o. 37 (Environmental Manufacturing/EUIPO - Wolf); HvJ 27 november 2008, IER
         2009/7 (Intel/Intelmark).
     s2 HvJ EU 14 november 2013, C-383/12, r.o. 41 (Environmental Manufacturing/EUIPO - Wolf), r.o. 41.
     53   Idem, r.o. 37.
     54    See, for example, ECJ 27 November 2008, C-252/07 {Intel), at points 32 and 71; ECJ 18 June 2009, C-487/07 {L'Oreal/Bellure), at point 37.
          37-

      Bird & Bird
                 Airwair branding. These elements are not found in Primark products. Furthermore, the fact that Primark
                 would have used similar colours is completely irrelevant. Beer is of such general colours as black, white
                 and burgundy that it cannot be allowed for Airwair to monopolise it in any way. These colours are not
                 reflected in the invoked Airwair Brands and Airwair has by no means shown that it is known for this.

          TOQ. In short, there can be no question of infringement on the basis of Article 2.20 paragraph 2 sub c of the BTIP
                either.

                         II.4.7.    No infringement under Article 2.20(2)(d) BIP
          101-
                 As a last resort, Airwair tries to invoke Article 2.20 (2) (d) of the BTIP. As explained above, Primark
                 primarily guarantees that there is no use as a trademark and that it cannot therefore infringe Article
                 2.20(2)(a) to (c) of the BTIP. However, Primark does not commit an infringement on the basis of
                 subsection (d) of that article.

          102-
                 As explained above, Primark cannot be prohibited under Article 2.23(1)(b) of the BTIP from using a
                 sign that is not distinctive. In addition, Primark has already explained that there is no undue advantage
                 or impairment of the alleged distinctiveness or reputation of the Airwair Marks. This means that



                                                                                                                                   25
Case 1:19-cv-06189-LDH-RML Document 23-4 Filed 11/17/20 Page 27 of 48 PageID #: 228


              infringement is also excluded under Article 2.20(2)(d) of the BTIP.

                 II.5. Interim conclusion

       103-
              In view of the above, it is clear that the Airwair Trademarks are not valid, or at least that there is no
              infringement of the Airwair Trademarks under (a), (b), (c) or (d) of Article 2.20(2) of the BTIP. Airwair's
              claims under trade mark law must therefore be rejected.

      III.    NO QUESTION OF COPYRIGHT INFRINGEMENT

       104-
              In addition to Airwair's trademark claims, its copyright claims must also be rejected in their entirety.
              First of all, Airwair has simply failed to comply with its duty of attorney and its claims based on
              copyright should already be rejected on this ground. Primark will first of all explain that Airwair has in
              no way proved that it is a copyright owner. It will then be explained that the Dr. Martens shoes do not
              qualify for copyright protection at all. Finally, Primark will explain that also in the event that it should
              be assumed that the Dr. Martens shoes are protected by copyright and that Airwair is the copyright
              owner, there is no question of infringement on the part of Primark.




                                                                                                               26
Case 1:19-cv-06189-LDH-RML Document 23-4 Filed 11/17/20 Page 28 of 48 PageID #: 229



      Bird & Bird
                              III.i. Airwair has not demonstrated that it is a copyright owner

       105-
                On the basis of Airwair's writ of summons, it can in no way be established that Airwair is the copyright
                owner. Her bare statement in paragraph 10 of the writ of summons was not explained or substantiated
                in any way.

       rob. from Dr. Martens' own website, Primark concludes that the German Dr. Klaus Martens - to which the brand
                owes its name - has actually only designed an "air-cushioned" sole to add to already existing army crates
                fProduction 61. Primark notes that bet beer apparently did not concern the sole invoked in this
                procedure, because the characteristic contrasting yellow stitching, the grooves on the side of the sole
                and bet pattern on the bottom of the sole were added only later. Also the top of the shoe has been changed
                later on.

       107- Whatever the "air-cushioned" sole of Dr. Klaus Martens may be, in i960 the English company Griggs
                would have obtained an exclusive license for it. But what does this licence entail? Where are the rights?
                Who is entitled to enforcement? Who exactly designed what? Is there a joint indivisible copyright of
                Dr. Martens and Griggs and have these rights ever been fully transferred to Griggs? Or is it a joint
                production of beer and what effect does this have on enforcement?

       10®-
              And was bet actually Griggs who designed the shoes and soles? The first Dr. Martens shoes are made by
                bet separate company NFS, because Griggs allegedly didn't have the technology to make the shoes
                himself. But whether Griggs designed the Dr. Martens or whether this was actually NPS remains unclear
                fProduction 7):




                                                                                                               27
Case 1:19-cv-06189-LDH-RML Document 23-4 Filed 11/17/20 Page 29 of 48 PageID #: 230



      Bird5 Bird
                 Chicken or Egg
                 In 1901, also in Northamptonshire, a manufacturer called Griggs sprang up. As far as we can
                 tell, they and NFS were in friendly competition, although the two brands became rather
                 tangled together in the late 1950s. It’s hard to tell if Dr. Martens or Solovair came first, but
                 regardless, the folks at Griggs heard of an air-cushioned sole made by a Dr. Maertens in
                 Austria and acquired exclusive rights to the patented air-cushioned sole. The only issue was
                 that Griggs had neither the technology to make these new-fangled soles, nor a way to
                 Goodyear welt these soles to their characteristic leather uppers. This production moved to
                 NFS and the very first pair of Dr. Martens was made, not by Dr. Maerten, nor by the company
                 who had the license to make them.




         D.
  Marie*1**        /\ 1 re cr u s H 1 cj "M s          <2> l e s



                                   ^ Solovair
                   Dr. Martens by Solovair Imagt wa Well Dressed Dad.



                 What’s unclear is whether or not Solovair was independently developed by NFS or happened
                 to coincide with the introduction of Dr. Martens’ technology. Did NFS merely have the
                 equipment to Goodyear welt the air-cushioned sole developed by Maertens to the Griggs’ boot
                 or did they have this equipment precisely because they’d pioneered this similar air- cushioned
                 sole tech? Regardless of this chicken or egg situation, Solovair was created and many Dr.
                 Martens shoeboxes were printed with “by Solovair" starting in 1960 and petering out in the
                 1990s.


       109.
              In addition, according to the British Trade Register, the plaintiff - Airwair International Limited - was
              not established until 13 January 1995 (Productie_8). Airwair has by no means explained to 00k how
              any rights would ever have ended up with her. All this is completely unclear.

       no.
              With regard to the 2976 and the JADON, Primark does not even have any indication as to whether and
              how the copyrights ever ended up at Airwair.

       ...i
       n.     Since Airwair has not even laid down the basis for being a copyright owner in its writ of summons, it
              should not be admitted further in the proof thereof.

       112.
              Even assuming that Dr. Martens shoes are protected by copyright - which is not the case as will be
              explained below - it has not been demonstrated that Airwair is entitled to invoke this copyright. Its
              copyright claim should already be rejected for this reason.




                                                                                                                28
Case 1:19-cv-06189-LDH-RML Document 23-4 Filed 11/17/20 Page 30 of 48 PageID #: 231



          Bird & Bird
                        III.2.       Dr. Martens shoes not protected by copyright
              With regard to the copyright protection of the 1460, 2976 and Jadon boots, Airwair invokes a combination of
                     different design elements (see Airwair Production 7) and also appears to claim in paragraph 12 of the
                     writ of summons that 00k is entitled to copyright protection for these individual design elements.

              114-
                     According to the Supreme Court, in order to qualify for copyright protection it is required that the work
                     has its own original character and bears the personal stamp of the author.ss The European Court of
                     Justice applies the criterion that it must be the author's own intellectual creation6 .

              115-
                     According to the High Council of 00k, these criteria apply to utensils. 57 More specifically, the condition
                     of an individual, original character means "that the form may not be derived from that of another
                     work".5& The requirement that the product bears the personal stamp of the creator means that there must
                     be creative choices.sss According to the Supreme Court, everything that "has a form that is so banal or
                     privial that no creative work of any kind can be demonstrated behind it" falls outside of this303132333435.
                     With a view to industrial design, the Supreme Court has added that 00k elements of the work "which
                     merely serve a technical purpose or are too much the result of a choice limited by technical principles"
                     are excluded from copyright protection.36

              116-
                     Hit de Heksenkaas judgment of the ECJ also states that a work must not only satisfy the abovementioned
                     requirement of originality in order to be eligible for copyright protection, but that it must also be
                     identifiable with sufficient precision and objectivity, since both the courts and other economic operators
                     must be able to 'clearly and precisely identify what is protected by copyright for the benefit of third
                     parties, in particular competitors'. This is also required for reasons of legal certainty.37

              117' Already on this condition of protection the argument of Airwair is flawed. In her writ of summons, she
                     gives the impression that she is claiming copyright in relation to a combination of specific design
                     elements, but if one then looks at what those elements consist of, it becomes clear that this has not been
                     specified at all. According to Airwair, in relation to the 1460, for example, the combination includes 'the
                     design of the outsole ('DMS'j', 'the characteristic outsole' and, more generally, 'the design of the whole
                     shoe'. Similar vague descriptions can be found with the Jadon and the 2976.

      Bird & Bird
                     These design elements, and thus the combination as a whole, are insufficiently delimited and the 'work'
                     invoked by Airwair therefore does not meet the requirement that third parties be able to clearly and
                     precisely determine what is protected by copyright.

             119- This is not only relevant for smells and flavours, as was discussed in the Witch's Cheese case, but also for


      30 HR 30 May 2008, LJN BC2153, NJ 2008/556, Sons Endstra/New Amsterdam, vol. 4.3.
      5    EU 16 July 2009, Case C-5/08, LJN BJ3749, NJ 2011/288, Infopaq I, para. 37.
           6CJU



      s? HR 12 April 2013, LJN BY1532, Stokke/Fikszo, IER 2013/50, r.o. 4.2, sub (b).
      s8 HR 30 May 2008, UN BC2153, NJ 2008/556, Sons Endstra/New Amsterdam, vol. 4.5.1.
      34 HR, ibid., rov. 4.5.1.
      35
         HR, ibid., rov. 4.5.1.
      36
         HR 12 April 2013, UN BY1532, Stokke/Fikszo, IPR 2013/50, paragraph 4.2(c); HR 16 June 2006, UN AU8940, NJ 2006/585,
         Kecofa/Uncome, paragraph 3.3.2.
      37
         ECJ EU 13 November 2018, C-310/17 (Levola/Smilde), paragraph 40-41.



                                                                                                                           29
Case 1:19-cv-06189-LDH-RML Document 23-4 Filed 11/17/20 Page 31 of 48 PageID #: 232


                    the design of utilitarian objects. The broad description advocated by Airwair carries a high risk that it
                    will be allowed to monopolise an entire style. That cannot be the intention of copyright.

          12°-
                 In addition, the individual design elements mentioned by Airwair do not meet the originality test either.
                    These elements are derived from earlier designs or from a general style, are functionally determined and
                    also banal. After all, we are even talking about elements such as eight lacing holes or the application of
                    - without further specification - a "hiellus".

          121-
                    However, the combination of these design elements does not qualify for copyright protection either.
                    Primark will then demonstrate in respect of each of the designs invoked by Airwair that both the
                    individual elements and the combination are not eligible for copyright protection.

                         III.2.1. 1460 shoe
          122-
                    As you can read on the website of Dr. Martens (Production 61.), the Dr. Martens shoe was originally
                    designed from a fully functional point of view. After Dr. Klaus Martens broke his foot, he designed a
                    shoe that would contribute as much as possible to a better recovery and more comfort. On this website
                    ment also calls it a "modest work-wear boot that was even sold as a gardening shoe at one stage" and a
                    "utilitarian boot".


          123-
                    Consequently, many of the features of the 1460 are entirely technical in nature and therefore do not
                    qualify for copyright protection. For example, a heel loop serves to tighten the shoe and an insole is
                    primarily provided with a profile to give the shoe grip on the surface. The number of lacing holes is
                    logically determined by the height of the shoe - and is banal by the way - and a boot is usually fitted
                    with a back strap and/or heel piece to prevent the back of the shoe from collapsing after it has been in
                    use for some time. The stitching in the edge between the upper and the outsole of the shoe also serves a
                    technical purpose and provides an extra good connection between the sole and the upper leather. C.II,
                    Airwair uses a so-called 'Goodyear-welt'. This is an industrial process for the manufacture of double-
                    stitched shoes that takes its name from the inventor Charles Goodyear Jr., who invented the inside
                    sewing machine in 1874 (Production Q ).

      63 See Article 9(2) of the TRIPS Treaty and Article 2 of the WIPO Copyright Treaty. Cf. ECJ 7 December 2006, Case C-306/05,
         SGAEE/Rafael Hoteles, paragraph 35; ECJ 16 July 2009, Infopaq/DDF, paragraph 32.
      't See for example HR 28 June 1946, NJ1946/712 {Van Gelder/Van Rijn).
      6




          Bird & Bird
                    Technically, this is considered to be one of the best methods of bet manufacturing shoes. But copyright
                    does not involve any creative choice and this is certainly not attributable to Airwair.

          124. moreover, many of the elements individually mentioned by Airwair are in themselves so trivial that they
                    do not qualify for copyright protection at all.

          125- Also in terms of design, the shoe is not original. Since Dr. Klaus Martens designed the shoe while he was
                    recovering as a young soldier, bet is not so strange that the 1460 hardly differs from a standard army
                    boot or workman's shoe. The design of the 1460 does not differ in terms of overall impression from the
                    average army boot from the 40s. During the Second World War the Americans wore the following Type
                    II service boots as standard:


                                                                                                                               30
Case 1:19-cv-06189-LDH-RML Document 23-4 Filed 11/17/20 Page 32 of 48 PageID #: 233




            The Canadians also had a similar standard "Ammunition boat" during the Second World War:




            Since 1937, German soldiers have also been equipped with both a pair of boots and a pair of
            "Schntirschuhe":




                                                                                                  31
Case 1:19-cv-06189-LDH-RML Document 23-4 Filed 11/17/20 Page 33 of 48 PageID #: 234



      Bird S Bird




        Soldiers stationed in the mountains were given coarser boots with a clumsy appearance:
             127- Just like the sole of the 1460, this sole has the appearance of multiple layers, or grooves.
                   Further examples of commonly used army boots can be found in Production io.

        The working-class shoes from the 1920s to the 1950s also give no other overall impression than the 1460s by Dr.
        Martens (see Pruduclie ll' for more details). The American brand Red Wing has been making working-class shoes
        since 1905. It is also called the "classic American work shoe" and the same models are still in production:




                                                                                                             32
Case 1:19-cv-06189-LDH-RML Document 23-4 Filed 11/17/20 Page 34 of 48 PageID #: 235



  Bird & Bird
          129- At the end of the 1920s - during the greatest economic depression of the twentieth century - she became known for



                                               Aifaertistng jlyt'r on the 99e Depression shoe; the item Ktis nwr listed in a re&nlnv company catalog.

                            her 99-cent boot:
                                                                                                                                     No. 99 Is priced at 99c—
  at that                                                                          price A                               A          out oS a hundred will buy
  it!
  because                                                                          it’s priced right
  .Voi 99 k a black waxed •.pill, with                                             Iralhcr doub Irr and ronipa   Wide laxlx and parked          In
  plain earlon*. Sold orii> in Ihr                                                 following ra^
  ■ unx6         1o I I            t                                               lo ID R to 9




        THE                                                                        RED WING                                                     SHOE CO.
  DALLAS,            TEXASRED                                                              WING, MINN.




                                  In the 1930s the Harvester was designed for miners and farmers:




                                  This shoe is still being made:




                                                                                                                                                           33
Case 1:19-cv-06189-LDH-RML Document 23-4 Filed 11/17/20 Page 35 of 48 PageID #: 236



  BirdS Bird




    13°- The Wolverine brand has been making similar working-class shoes since 1903, as well as many other companies
          witnessing the many advertisements from the 50's and earlier in Production n. Even the two-tone sole of Dr.
          Martens is nothing new, as witnessed by the Red Wing shoes above as well as the next advertisement from 1937:




                  1937 Men's work boots




                                                                                                        34
Case 1:19-cv-06189-LDH-RML Document 23-4 Filed 11/17/20 Page 36 of 48 PageID #: 237



  Bird & Bird




    132-
           The above makes it clear that the individual design elements of the 1460 are not subject to copyright. The examples
              given also clearly show that even the combination of the elements for which Airwair wishes to invoke copyright
              protection is by no means original. After all, the same combination underlies the various soldiers' and workmen's
              shoes that were already on the market. The combination of elements in the 1460 therefore does not bear witness to
              the creative choices required to meet the copyright originality criterion. The combination reflects no more than a
              general, very common style. What Airwair is actually trying to do here is monopolize this style. That cannot be
              allowed.

                   III.2.2.   Jadon boot

    133' With regard to the Jadon boot it is first of all striking that Airwair does not understand the "Jadon" as a specific
              design, but at least two different designs. Thus, in the writ of summons at paragraph 54 and in Airwair Productie
              7, it not only mentions the Jadon Platform ('Jadon I'), but 00k mentions the Vegan Jadon II Mono Platform ('Jadon
              II' and collectively the 'Jadon'). As 00k shows from the website of Dr. Martens, there are many more different
              "Jadons" (Production tn). It is not entirely clear then what Airwair is referring to.

    134-
              The Jadon - whether it's the Jadon I or the Jadon II - has Airwair in its Production 7 with the same characteristics
              as the 1460, with the exception of the sole. This is not surprising, because in the description of the Jadon on the
              Dr. Martens website she herself admits that the design of the Jadon is derived from the traditional Dr. Martens boot
              with 8 lacing holes: the 1460 (Production 14.'). She herself states that all the original features of this shoe have
              been retained and that only a "chunky, empowering platform sole" has been added.38

  Bird & Bird
               earlier a version with platform sole (Production IS and see also Airwair Production 6.B.IX for some images from
               1995 of boots with "double welt soles"):




    38
         35-A such a thick platform sole, however, in combination with a lace boot 00k, has been known for years. For
              example, in 2012 Grinders already had a boot with an extra thick sole, as did NFS and 00k Dr. Martens himself.


                                                                                                                 35
Case 1:19-cv-06189-LDH-RML Document 23-4 Filed 11/17/20 Page 37 of 48 PageID #: 238




       136-
               All the individual design elements of the Jadon were therefore already known, as well as the combination of these
               elements. The Jadon is then not eligible for copyright protection. In fact, Airwair did not make any creative choices.
               Airwair has only built on previous, common and free style elements. This is a form of imitation of style for which
               Airwair cannot expect copyright. Since the 1460, as explained above, is not eligible for copyright protection, 00k
               de Jadon cannot benefit from copyright protection in the absence of additional creative elements that meet the
               work test and could justify protection.

       137-
               The Jadon also contains the same technically determined features as the 1460, which means that 00k on grand of
               technical determination with regard to the Jadon can not be a matter of copyright protection.

                      III.2.3.     2976 Chelsea boot

       tSS. Finally, Airwair tries to claim copyright in the classic design of the Chelsea boat. The Chelsea boot is a classic ankle
               boot with elastic inserts on the side, which was designed in 1837 by the cobbler of Queen Victoria, J. Sparkes-
               Hall fProduction 16). The shoes were a big favorite of the Queen. At the beginning of the 20th century the shoes
               became popular as horse riding boots and were worn on a daily basis, especially until the First World War.
               Companies like Baxter have been making the Chelsea boat since 1850 and R.M. Williams since 1950 (Production
               17). In the 60's the Chelsea boots became very popular again after they were picked up by the Beatles. And for
               years now, all the horse girls have been walking through the stable with Chelsea boots.

       139- It is therefore unacceptable that Airwair would now be allowed to monopolize such an old design. She mentions the
               "chelsea boot design" as a separate copyright protected element with respect to the 2976. 6r> However, Airwair did
               not in fact have a new creative element.39

  Bird & Bird
               added elements that would meet the working test independently. Her 2976 is just a Chelsea boat with the traditional
               features. In the absence of added originality, there is only a repetition of already known design. The required own,
               original character is lacking. No copyright protection is available for an imitation. Otherwise, every designer could
               re-use an already known design and use this reuse as a basis for infinite "evergreening" of copyright protection.
               However, copyright expressly provides for a limited term of protection. This basic rule should not be eroded by
               allowing new protection for an old design.




  39
    The difference between this characteristic and the last characteristic, 'the design of the whole shoe', is completely unclear for
  Primark.



                                                                                                                                        36
Case 1:19-cv-06189-LDH-RML Document 23-4 Filed 11/17/20 Page 38 of 48 PageID #: 239


                       III.3.           No copyright infringement

       14°- Finally, 00k applies in the event that copyright protection of the Dr. Martens shoes is to be assumed, that there is no
              question of infringement of these copyrights by Primark.

       14     40
                -What                   Airwair is trying to monopolize in this dispute is not the specific design of the 1460, the Jadon
              and the 2976, but a general style. This is not what copyright is for. As the Supreme Court has ruled in
              Broeren/Duijssens and Decaux/Mediamax, following the same style does not mean that it is an imitation of a work
              under the Copyright Act.4142 After all, copyright law does not give an exclusive right to a person who works
              according to a certain style, even if that style is characteristic of him or her. If this were the case, it would constitute
              an unacceptable restriction of the freedom of creation and would act as a brake on cultural developments. 6?

       142-
              Airwair therefore has no monopoly on the concept of a lace boot or Chelsea boat with a big mess. The fact that
              Primark's products and those of Dr. Martens both fall within the style of army boots and Chelsea boots cannot lead
              to an infringement of copyright.

       143-
              If you look beyond that style, you will see that the parties have expressed this in a completely different way. This
              is evidenced by the detailed comparisons between the Dr. Martens shoes and Primark products in Productions
              18.IQ and 20.

       144-
              In support of the alleged infringement of its copyrights, Airwair only included a table in paragraph 54 of the writ
              of summons, in which both the Dr. Martens shoes and the allegedly infringing Primark products are barely visible.
              Even the larger photos in Production 11 by Airwair remain too vague to make a clear comparison.

       145* Hiema will briefly discuss with Primark the different overall impression with regard to the three Dr. Martens designs
              that have been invoked.

  Bird Bird        5
                                 id6o shoe
                        146-
                                 The overall impression of the 1460 has the appearance of a classic, sturdy army boot, in which certain
                                 elements immediately stand out:
                                   a.      the exaggeratedly large, fabric hiellus with characteristic yellow-black Airwair branding;
                                   b.      bet characteristic, contrasting yellow stitching on top of the sole rim;
                                   c.      the light, semi-transparent sole made of PVC with a glossy finish;
                                   d.      the clumsy nose as known from army coffins;



                       40
                            5°- The overall impression of the Jadon II is even more minimalist, but here too certain elements are
                                 immediately noticeable:
                                   a.      The exaggeratedly large, fabric hiellus with yellow-beige Airwair branding, used by Airwair
                                           for its vegan shoes;
                                   b.      the diagonal shape of the bridge, creating the impression of an inlet in the sole instead of a
                                           more traditional block heel;
                                   c.      the glossy finish at the bottom of the grooves on the sole; and
  41
     HR 29 March 2013, ECLI:NL:HR:20l3:BY866l (Broeren/Duijssens), paragraph 3.5. following on from HR 29 December 1995, NJ1996, 546
  (Decaux/Mediamax), paragraph 3.4.
  42
     According to HR 29 March 2013, ECLI:NL:HR:2013:BY866i (Broeren/Duijssens), r.o. 3.5.



                                                                                                                           37
Case 1:19-cv-06189-LDH-RML Document 23-4 Filed 11/17/20 Page 39 of 48 PageID #: 240


                     e.     the tight vertical rearbies; and
                     f.     Bet triple stitching at the transition from the shaft to the nose that is enhanced by the larger
                            stitches and the color of bet stitching that differs from the rest of bet stitching.

            147-
                   Primark lace-ups, on the other hand, give the impression of a classic women's lace-up boot due to their
                   pointed and flatter nose and their modest stitching. The sole also attracts less attention because of the
                   matte, black finish. The Primark lace-up boot is also equipped with a zipper and a separate heel piece.
                   All the elements mentioned that determine the overall impression of the 1460 are missing in the
                   Primark lace-up boot.


            148. The overall impression is therefore completely different. This applies to the black, burgundy and white
                   versions of Primark lace-ups.


                   Jadon boot
            149- The overall impression of the Jadon I boot gives a minimalist look, in which certain elements
                   immediately stand out:
                     a.     the exaggeratedly large, fabric hiellus with characteristic yellow-black Airwair branding;
                     b.     bet characteristic, contrasting yellow stitching on top of the sole rim;
                     c.     the diagonal shape of the bridge, creating the impression of an inlet in the sole instead of a
                            more traditional block heel;
                     d.     the glossy finish at the bottom of the grooves on the sole; and
                     e.     The heel piece must be longitudinal to the front. 1

  Bird & Bird
                     d.     The dark, non-contrasting rings around the lacing holes create a completely monochrome -
                            "mono" - look, in which only the exaggeratedly large Airwair hiellus stands out in terms of
                            colour.

            15     1-In
                          contrast, Primark lace boots with platform sole have a much more robust appearance. The sole
                   gives the impression of a car tyre with alternating grooves and flat areas and has a traditional block
                   heel. The contrasting silver rings around the lacing holes also stand out directly in the bet design. As
                   with the 1460, all the elements that determine the overall impression of the Jadon I and the Jadon II do
                   not appear in the Primark lace-up boot with platform sole.


                   Primark Chelsea boat
            152-
                   The 2976 and the Primark Chelsea boat are both the same type of boot. But that alone cannot, of course,
                   provide a consistent overall impression, since Airwair cannot monopolise this concept - which has been
                   around for decades - and so it can only be a matter of its specific elaboration. If one looks beyond the
                   type of shoe, one notices that the 2976 is characterized by a play of round lines:
                     a.     The elastic inserts on the side of the boot, which are characteristic of a Chelsea boat, end up in
                            a round shape at the bottom;
                     b.     The top of the shoe next to the elastic inserts also have a round shape - this round line is also
                            visible from the front and back of the shoe;
                     c.     The seam connecting the nosepiece and the shaft has a flowing line running far forward;


                                                                                                               38
Case 1:19-cv-06189-LDH-RML Document 23-4 Filed 11/17/20 Page 40 of 48 PageID #: 241


                                  d.       the diagonal shape of the bridge, creating an impression of an inlet in the sole instead of a more
                                           traditional heel;
                                  e.       Finally, like the other Dr. Martens shoes, the overall impression is dominated by the
                                           exaggeratedly large, fabric, black-yellow hiellus.

                      153-
                                The Primark Chelsea boat has a much more angular design. This is immediately noticeable in the form
                                of the elastic insert, but also the top of the shoe next to the elastic insert. Even the nose of the shoe is
                                less curved and the seam that connects the nosepiece and the shaft is straighter with only a slight
                                curvature. The sole is also equipped with many more closely spaced inlets, creating a very strongly
                                profiled sole.

  154-
              By cutting the design of the different Dr. Martens shoes into different elements, Airwair tries to attribute her design
               to Primark's products.43

  Bird & Bird
                  this will not be accepted. With elements like a "hiellus" one captures just about every (army) boot or Chelsea boat
                  on the market and also "the design of the whole shoe" is so vague that it is completely unclear what should be
                  understood by this. Apart from the fact that this does not comply with the delimitation test in the Witch's Cheese
                  judgment, as mentioned above, such a vague definition will also lead to enforcement problems in practice.

         tbb. But even if one looks at the design elements listed by Airwair in the subpoena, it soon becomes clear that the two
                  boots do not match:44

                                 id6o shoe
                                 - Characteristic i: Primark lace-up boots do not have any stitching in the edge between
                                         upper and outsole of the shoe;
                                 -     Characteristic 3: The grooves on the side of the sole of the Primark lace-up boots are many
                                         coarser than that of the 1460 and the edge of the strip between the upper and outsole - which is
                                         not a separate strip for Primark - is not darker in colour;
                                 -     Characteristic 4: With respect to attribute 4 it is completely unclear what Airwair will do with
                                 this.
                                         ...means. As regards the side of the sole of Primark lace-ups, it should be noted that it does not
                                         have the same shiny semi-transparent, two-tone sole as the 1460s and that the shape of the sole
                                         of Primark lace-ups is also more rounded.
                                 -     Characteristic 5: Primark lace-ups do not have the characteristic,
                                         exaggeratedly large, fabric yellow-black loop with Airwair branding, but contains only a small
                                         (art) leather hiellus that runs from the rearbies and has a purely functional purpose;
                                 -     Characteristic 6: As discussed above in the trade mark law section, the
                                         the sole of the Primark veterinarians completely different from the sole that was claimed in
                                         Airwair Merk III and was applied on the 1460. In a copyright sense, it can also be noted that the
                                         undersole of the Primark lace-up boot also lacks the light, semi-transparent effect and the glossy


  43
       In addition,          the characteristics have been described much too mim. Especially when it concerns non-original
               individual elements, which also largely have a technical and functional starting point, it is possible to
  44
       Primark uses the design elements listed in Airwair Production 7.



                                                                                                                            39
Case 1:19-cv-06189-LDH-RML Document 23-4 Filed 11/17/20 Page 41 of 48 PageID #: 242


                           finish of the undersole of the 1460.
                       -   Characteristic 7: also with respect to character 7 it is not clear what Airwair does with this.
                           ...means. However, it is immediately noticeable that Primark lace-ups have a more pointed, less
                           clumsy nose, a separate heel piece, a shorter back straps, no striking triple stitching at the
                           transition of the shaft and the nose, coarser laces, etc. For further differences, reference is made
                           to Production 18.

                      Jadon boot
                       - Characteristic 1: Primark lace-up boots with platform sole do have a
                           black stitching, but this is not on top of the edge between the upper leather and the

  Bird & Bird
                           sole as with the Jadon, but on the side of this rim and this is almost absent between the
                           overlapping plastic of the rim of the sole. This stitching also has a technical function;
                       - Characteristic 3: The grooves on the side of the sole of the Primark lace-up boot with
                           The platform sole give the impression of a car tire, because the sole is not equipped with
                           continuous grooves, but by different strips of grooves and flat parts that alternate. Also, the sole
                           of the Primark product does not have a darker coloured strip between the upper and the sole, as
                           stated on the design elements of the Jadon in Airwair Production 7;
                       - Characteristic 4: Primark lace-ups do not have the characteristic,
                           exaggeratedly large, fabric yellow-black or yellow-beige loop with Airwair branding, but
                           contains only a small (art) leather hiellus that runs from the rearbies and has a purely functional
                           purpose;
                       - Characteristic 5: As noted above with respect to the 1460 it is absolutely
                           It is unclear what Airwair means by characteristic 5. With regard to the shape of the sole of the
                           Primark veterinarians with platform sole, it should be noted that it has a straight heel instead of
                           a diagonal recess in the sole, that the sole does not extend downwards like the Jadon, and that the
                           inlets have been placed differently. The positioning of the inlets is also the result of the pattern
                           on the underside of the shoe, which was designed by Vibram - and therefore does not belong to
                           Airwair - and was also determined entirely technically.
                       - Characteristic 6: Also characteristic 6 is unclear. However, in comparison with the Jadon I
                           directly on that the Primark lace-up boot with platform sole does not have a heel piece and
                           contains a continuous backstrap. The Primark product also features more striking rings around
                           the lacing holes and stitching along the lacing holes. These last two points are even more striking
                           when compared to the Jadon II, as it differs significantly from the minimalist one-colour design
                           of the Jadon II.

          In the context of the comparison of the alleged design elements of the Dr. Martens designs and the Primark
          products, Primark also refers again to the detailed comparisons in Production 18.10 and 20.

    157- It should also be remembered that the individual design elements of the Dr. Martens shoes were already known.
          Therefore, if there is copyright protection on the Dr. Martens designs - which is disputed by Primark - then this
          only applies to the combination of design elements. This, of course, has an impact on the scope of protection and
          means that only very limited protection is available at work. Where in such a case the combination has not been




                                                                                                                40
Case 1:19-cv-06189-LDH-RML Document 23-4 Filed 11/17/20 Page 42 of 48 PageID #: 243


               fully taken over, according to established case law this will soon lead to a different overall impression. 6? This is
               the case here.45

  Bird & Bird
     15^- Airwair therefore demonstrates an incorrect starting point in which it states in paragraph 55 of the summons that it
               is not necessary for all the characteristics of a work to have been copied in exactly the same form in order to speak
               of copyright infringement. As mentioned above, the individual design elements are not original and therefore the
               acquisition of an element as such cannot constitute copyright infringement.

     159- Furthermore, copyright infringement in respect of utilitarian objects is based on a comparison of the overall
               impression. 0 The copyright-protected features are paramount in this respect. As explained under the discussion of
               copyright protection, the Dr. Martens shoes hardly have any copyright-protected features that could play a role in
               the context of the infringement question. The design elements are largely functionally determined, banal and/or
               derived from earlier works or a general style.

     i6o. Nevertheless, the central question in copyright infringement in a utility object is "whether the allegedly infringing
               work exhibits the copyrighted features of the earlier work to such an extent that the overall features [...] do not
               differ sufficiently for it to be concluded that the former work could be regarded as an autonomous work"? This
               test therefore also includes a modified reproduction within the meaning of Article 13 of the Aw, as quoted by
               Airwair in paragraph 55 of the writ of summons, and does not allow for a separate test on the transfer of individual
               design elements from a utilitarian object. It is about the overall impression that different elements added by Primark
               should not be overlooked, and that a different combination of known style elements, independently determined by
               Primark, should not be overlooked. Airwair cannot - contrary to settled case law - unilaterally change this
               perspective to its advantage by artificially zooming in on individual details (which, moreover, as explained, are no
               more than familiar and common stylistic elements). The overall impression criterion ensures that copyright
               protection does not become too burdensome for progress in the cultural sector, and that additions and divergent
               design decisions by competitors are taken into account.

     1^1-
            In short, because the overall impression of the Dr. Martens shoes and the Primark products does not correspond and
               even the incorrect list of characteristics of Airwair has not been complied with, copyright infringement is excluded.

                   III.4.       Interim conclusion

               In view of the above, Airwair's copyright claims must be rejected. Airwair has made insufficient assertions in this
               regard and has not provided any evidence that it is a copyright owner. Moreover, the Dr. Martens shoes do not
               comply with the work test. Even

  ECLI:NL:RBDHA:20l8:32l2 (Just Brands/Qak), r.o. 4.9 & 4.16; Vzr. Rb. The Hague 16 November 2017,
  ECLI:NL:RBDHA:20i7:i3293 (Diesel/Calvin Klein), r.o. 4.9-4.10.
  7° HR 12 April 2013, LIN BY1532, Stokke/Fikszo, IER 2013/50, r.o. 4.2, sub (e).

  HR 29 November 2002, LJN: AE8456, Una Voce Particolare, paragraph 3.5.




              45
                 Hof Arnhem 28 September 2010, IEF 9124, .ro. 4.3 (Deltex B.V./Jade B.V.); Rb. The Hague 17 March 2016,
            ECLI:NL:RBDHA:20l6:2825, paragraph 4.13 (P.M.P. Furnishing B.V./Easysofa)\ Rb. The Hague 28 March 2018,



                                                                                                                          41
Case 1:19-cv-06189-LDH-RML Document 23-4 Filed 11/17/20 Page 43 of 48 PageID #: 244



  Bird & Bird
                  if copyright protection and copyrights were to be assumed, there would still be no infringement.

  IV.             NO QUESTION OF SLAVISH IMITATION

       Finally, in only three very brief paragraphs, tbS Airwair attempts to invoke slavish imitation. However, this does not
                  apply either.

       164. When the design of a product is not or no longer protected by an LE right, the basic principle is that imitation is
                  permitted. 2 Even if it benefits from the efforts of a competitor and also if that competitor would be disadvantaged.
                  This principle is only deviated from under certain conditions, but in the present case it is not met.

                     IV.i. No own position in the market

       TbS In order to assume slavish imitation, it is first of all necessary for there to be a distinct face on the market. Airwair
                  has argued that the Dr. Martens shoes have their own place on the market in the Netherlands, but it has by no
                  means substantiated this. Primark notes in advance that the duty to report and the burden of proof in this respect
                  lies with Airwair, since it invokes slavish imitation. Airwair thus failed to comply with this.

       tbb. Airwair recognizes in Section              60 of the subpoena that it needs to be its own face
                  assessed on the basis of whether the external appearance of a product is
                  is different from the rest of the market. This follows from the Mi Moneda judgment of the Supreme Court.73
                  Popularity, fame or a large market share cannot in themselves provide a distinct face on the market.

       1b7- The
                  Umfeld on the Dutch market has to be looked at. As can be seen from Production 21. 22 and 23, for each of the Dr.
                  Martens in question there are innumerable shoes on the market that correspond to these models. Therefore, it
                  cannot be said that the 1460, the Jadon or the 2976 have their own position.

       In support of its                  alleged own face on the market, Airwair refers in the
                  Only a summons to a combination of elements of its products that it lists in
                  However, as the above productions show, these elements are very common on the market, both individually and
                  in combination. Moreover, many of these elements are also functionally defined, as explained above in the
                  discussion of copyright protection. Airwair's thesis that other shoes

  22 Including
          HR 20 November 2009, NJ 2011/302 m.nt. J.H. Spoor (.Lego/Mega Brands), HR 19 May 2017, NJ 2017/315 m.nt. D.W.F. Verkade (All
  Round/Simstars) also known as HR Mi Moneda, and HR 19 May 2019, NJ 2019/332 m.nt. Ch. Gielen (Capri Sun/Riha).
  73 HR 19 May 2017, ECLI:NL:HR:2017:938 (Mi Moneda), paragraph 3.5.2.




  Bird & Bird
                  do not have the 'specific Dr. Martens characteristics' on the market is therefore incorrect if it is assumed that Airwair
                  is also referring to the elements mentioned in paragraph 12.

      tdQ- Even if the Dr. Martens shoes ever had their own face, the concept of "own face" is not a static fact, and that this has
                  been diluted in the meantime by the litany of other similar products on the market, as can be seen from the overview
                  in Productions 21. 22 and 23. Once again, the burden of proof for proving that the Dr. Martens shoes have an own




                                                                                                                            42
Case 1:19-cv-06189-LDH-RML Document 23-4 Filed 11/17/20 Page 44 of 48 PageID #: 245


              position lies with Airwair. However, in the light of the above, Primark has disputed with sufficient reason that any
              difference with the Umfeld is so small that a position of its own cannot be assumed.

                   IV.2. No confusion
    1
     '7°* Even if the Dr. Martens products do have their own face, there is no confusion, as explained above in the context of
              trademark law.

    17        46
                -No      consumer will confuse Primark's products with Airwair's shoes. First of all, Primark products are only sold
              in its own stores, where it only sells products under its own brands. Secondly, Primark products do not contain the
              very elements that might make a shoe like Dr. Martens look like this: the yellow accents can be found in the
              stitching in the edge between the upper leather and the sole of the shoe, and in the heel loop. These are the elements
              that characterize the Dr. Martens shoes and these elements immediately catch the eye.

    172-
              Primark also points out that the mere link with Dr. Martens - if any, which Primark disputes - is not sufficient for
              the assumption of confusion in the context of the doctrine of slavish imitation. After all, this would offer protection
              for a kind of free-riding - similar to sub c under trademark law, but the doctrine of slavish imitation does not protect
              against this. This is logical, because the starting point is precisely that, in the absence of a lE right, imitation is
              allowed, even if the imitator benefits from it and also if this would be to the detriment of a competitor. The
              requirement is that the relevant public should be of the opinion that Primark products have the same origin as Dr.
              Martens shoes. That will never be the case here.

                   IV.3. Primark products deviate sufficiently
    173-
              Even if, unexpectedly, your court should assume that there is a risk of confusion, Primark has deviated
              sufficiently. For a more detailed explanation of the differences, Primark refers to Productions 18, 10
              and 20.

  Bird & Bird
              The manufacturer shall not deviate much from this without detracting from the soundness and usefulness
              of a (certain type of) shoe.

                    IV.i. Slavish imitation does not provide additional protection for style

    175-      Should your court nevertheless consider that there is confusion and unnecessary imitation, then in the present case
              this will not be sufficient to assume slavish imitation. After all, it follows from the Broeren/Duijssens Supreme
              Court that slavish imitation does not offer any additional protection against following a certain style, even if as a
              result confusion would arise and there would be unnecessary imitation.74

                    IV.2. Primark has not slavishly mimicked
    Finally, Primark purchased its products as a finished product and did not design or commission them to be designed in


   46
        In addition,     many of the "specific Dr. Martens features" are functioned determined, such as, for example, a
             stitching in the edge between the upper and outsole of the shoe, a heel loop and laces. This has already
             been explained above in the context of copyright law.
                   These 'characteristics' are simply characteristics of the concept of 'shoe', and here you can also find


                                                                                                                      43
Case 1:19-cv-06189-LDH-RML Document 23-4 Filed 11/17/20 Page 45 of 48 PageID #: 246


                  such a way. It follows from case law that there can be no question of slavish imitation at all, since Primark has not
                  imitated anything.75

       177- Airwair has not established, let alone proved, any additional circumstances in respect of which Primark's conduct is
                  nevertheless unlawful towards it, despite the fact that Primark did not design the products or have them designed.
                  Also for this reason a claim on grand of slavish imitation or otherwise unlawful acts on grand of Section 6:162 of
                  the Civil Code must be rejected.

  V.          AIRWAIR CLAIMS

       tyS. in the unlikely event that your court should find that there has been any infringement of Airwair's intellectual property
                  rights or that there has been slavish imitation, Airwair's claims shall be subject to the following:

       179-
              Certainly in view of the many characteristics that Airwair attributes to the Dr. Martens shoes, the fact that several
                  versions of the Jadon exist, and the discussion about the question when this will be infringed, Airwair's claim 2 is
                  too vague. This claim must - in order to avoid unnecessary enforcement disputes - be limited to the offering for
                  sale and sale of the allegedly infringing Primark products mentioned in the summons. The same applies to the
                  prohibition of unlawful acts claimed under 3 above. 4748

  Bird & Bird
       1®°-
              Moreover, Primark cannot be required to comply with the prohibitions demanded by Airwair under i, 2 and 3
                  immediately after service of the judgment. A period of one week is reasonable in this respect.

       iSi. With regard to claim 4, according to established case law, Airwair has no urgent interest in receiving information
                                                         6
                  about the profits made by Primark.         This is only relevant for the calculation of the alleged damage, for which
                  compensation can only be claimed in proceedings on the merits. Airwair 00k did not claim a separate urgent
                  interest in this claim. According to the Supreme Court, each individual claim must be examined in the light of the
                  criterion of urgency.77 In the absence of a statement of reasons for the separate urgent interest, such a claim must
                                 8
                  be rejected.       According to established case law, there is no interest in an auditor's report drawn up by an
                  independent chartered accountant either, as this can offer no further certainty than a statement by the defendant.79
                  Finally, "all information known to Primark Netherlands B.V." is far too broad and undetermined.

                  The recall demanded under 5 should also be rejected, as Primark has no professional buyers and a recall is only
                                                                                 80
                  appropriate for professional buyers other than consumers.           The requirement that copies and receipts should be
                  sent to Airwair by courier is not necessary.

       1®3- In
                 addition, the penalties claimed by Airwair are disproportionate and must therefore be rejected, or in the alternative,
                  be moderate. An amount of EUR 500 per product - let alone an amount of EUR 10,000 at a time - is
                  disproportionate to the selling price of Primark products. As Airwair's Production 4 shows, these are for sale for
                  an amount of EUR 19 or EUR 22. A periodic penalty payment should be a sufficient incentive to comply, but not
                  a criminal penalty. An amount of EUR 50 per product is therefore more than sufficient. Finally, there is no limit


   HR 29 March 2013, ECLI:NL:HR:20l3:BY866l (Broeren/Duijssens), paragraph 3.6.
  47
   See for example Hof's-Hertogenbosch 29 January 2013, ECLI:NL:GHSHE:20i3:BZi057 (Melano Quiges), paragraph 7.6.4; Hof's-
  48
  Hertogenbosch 7 July 2015, ECLI:NL:GHSHE:20is:2508 (Fairground attractions), paragraph 3.4.14; Rb. Gelderland 20 December 2018,
  ECLI:NL:RBGEL:20i8:5739 (Kletspot), paragraph 4.5.



                                                                                                                          44
Case 1:19-cv-06189-LDH-RML Document 23-4 Filed 11/17/20 Page 46 of 48 PageID #: 247


              to the amount of the periodic penalty payments claimed by Airwair.

  VI.      EDUCATIONS

     184- Primark provides evidence of all its claims by all means permitted by law, including, in particular, the hearing of
              witnesses and experts and other expert's evidence. However, it does not accept any burden of proof that does not
              rest on it by law.




  ? 6 See, for example, the Court of Appeal of The Hague on 13 February 2018, ECLI:NL:GHDHA:20l8:270, paragraph 4.7; Vzr. Rb. The Hague on 14
     November 2017, ECLI:NL:RBDHA:20i7:i3iog, paragraph 4.31; Vzr. Rb. The Hague on 18 July 2019, ECLI:NL:RBDHA:20l9:796l, paragraph 5.51.
  HR 23 April 1999, NJ 1999, 612, paragraph 3.3; HR 14 April 2000, NJ 2000, 489 (HBS/Danestyle), paragraph 1.2.
  78
     Rb. The Hague 18 April 2013, ECLI:NL:RBDHA:2013:BZ7844, para. 4.15; Rb. The Hague 21 August 2009,
     ECLI:NL:RBSGR:2009:BJ7097, para. 4.26; Rb. The Hague 19 February 2008, ECLI:NL:RBSGR:2008:BG3739, paragraph 2.19; Rb. The
     Hague 31 July 2007, ECLI:NL:RBSGR:2007:BBii26, paragraph 4.14;
  79
     See for example Rb. Den Haag 7 augustus 2018 (fzr.), ECLI:NL:RBDHA:20i8:9453, paragraph 4.23; Rb. Den Haag 14 november 2017 (fzr.),
     ECLI:NL:RBDHA:2017:13109, paragraph 4.31; Rb Den Haag 12 October 2016, ECLI:NL:RBDHA:20l6:l22l3 (L'Oreal v. defendant).
  80
     See for example Rb. Amsterdam 2 November 2010, ECLI:NL:RBAMS:20io:B026o7, paragraph 5.4; Rb. Overijssel 17 October 2018,
     ECLI:NL:RBOVE:20i8:3902, paragraph 4.8.




                                                                                                                             45
Case 1:19-cv-06189-LDH-RML Document 23-4 Filed 11/17/20 Page 47 of 48 PageID #: 248



  Bird & Bird
  VII.      PRODUCTIONS PRIMARK


  Primark will bring the following productions into play as soon as possible:


         Production      i:     Proof of filing of invalidity actions against the Airwair Marks to the BOIP; Information on
         Production      2:     the uneven finish of the side of a sole;
         Production 3:          Examples of products that were on the market at the time of the filing of the Airwair Brands;
                                Objection by the Spanish trade mark office to trade marks under Airwair trade mark III;
         Production 4:          Withdrawal of Spanish marks pursuant to Airwair mark III;
                                Print out website Dr. Martens - History;
         Production      5:     Article Heddels about the Solo shoe;
         Production      6:     Excerpt from the British Trade Register Airwair International Limited;
         Production      7:     Wikipedia article about the "Goodyear welt";
         Production      8:     Overview of common army boots;
         Production      9:     Overview of common working-class shoes from the 1920s to the 1950s;
         Production10:          Information about the Vibram Carrarmato sole;
         Production 11:         Screenshot Dr. Martens website - different Jadon models;

         Production 12:         Screenshot Dr. Martens website - Jadon I and Jadon II;

         Production 13:         Previous models of similar lace-up boots with platform soles;

         Production14:          Artikel "Chelsea Boot" in Shoe Innovations. A Visual Celebration of 60 Styles; Overzicht

         Production 15:         van historische Chelsea boots;
                                Detailed equation 1460 and Primark veterinarians;
         Production16:
                                Gcdctaillccrdc comparison Jadon and Primark veterlaars with platform sole; Detailed
         Production 17:
                                comparison 2976 and Primark Chelsea boat;
         Production18:
                                Overview of boots on the Dutch market according to the 1460; Overview of boots on the
         Production19:
                                Dutch market according to the Jadon; Overview of boots on the Dutch market according to
         Production 20:
                                the 2976.
         Production 21:
         Production 22:
         Production 23:




                                                                                                            48/48
Case 1:19-cv-06189-LDH-RML Document 23-4 Filed 11/17/20 Page 48 of 48 PageID #: 249



      Bird 8, Bird
                                                  WITH CONCLUSION:

       ISs. Primark requests your court to dismiss the claims of Aiwair.

       1.86. Primark claims that Airwair should be ordered to pay, on a provisional basis, reasonable and proportionate
                  legal costs, such as lawyers' fees, and other costs incurred by Primark in the context of these proceedings
                  as referred to in Section 1019b of the Dutch Code of Civil Procedure, with the proviso that statutory
                  interest will be payable on that award of costs as from fourteen (14) days after the date of the judgment
                  to be given in this respect. To this end, Primark will timely bring a full specification of these costs into
                  dispute.




       131-1937
                  was also the year of the first rubber profile soles. This was also the case for the design of
                  the 1460s for years. In 1937 Vitale Bramani designed the Carrarmato sole fProduction 12') under the brand
                  name Vibram. This sole is generally seen as the first design of a profiled non-slip sole:




                                                                                                                  47/47
